Exhibit 10.11

THE MANITOWOC COMPANY, INC.
2013 OMNIBuS INCENTIVE PLAN

1.

Purpose, Effective Date and Definitions.  

(a)Purpose.  The Manitowoc Company, Inc. 2013 Omnibus Incentive Plan has two
complementary purposes:  (i)  to attract, retain, focus and motivate executives
and other selected employees, directors, consultants and advisors and (ii) to
increase shareholder value.  The Plan will accomplish these objectives by
offering participants the opportunity to acquire shares of the Company’s common
stock, receive monetary payments based on the value of such common stock or
receive other incentive compensation on the terms that this Plan provides.

(b)Effective Date.  This Plan will become effective on the date on which the
Plan is approved by the Company’s shareholders (the “Effective Date”).  If the
Company’s shareholders approve this Plan, then the Company’s 2003 Incentive
Stock and Awards Plan and the Company’s 2004 Non-Employee Director Stock and
Awards Plan (together, the “Prior Plans”) will terminate on the Effective Date
and the Company’s Short-Term Incentive Plan will terminate on December 31, 2013,
and no new awards may be granted under such plans after their respective
termination dates; provided that each such plan shall continue to govern awards
outstanding as of the date of such plan’s termination and such awards shall
continue in force and effect until terminated pursuant to their terms.

(c)Definitions.  Capitalized terms used and not otherwise defined in various
sections of the Plan have the meanings given in Section 19.

2.

Administration.  

(a)Administration.  In addition to the authority specifically granted to the
Administrator in this Plan, the Administrator has full discretionary authority
to administer this Plan, including but not limited to the authority to:
(i) interpret the provisions of this Plan; (ii) prescribe, amend and rescind
rules and regulations relating to this Plan; (iii) correct any defect, supply
any omission, or reconcile any inconsistency in the Plan, any Award or any
agreement covering an Award in the manner and to the extent it deems desirable
to carry this Plan or such Award into effect; and (iv) make all other
determinations necessary or advisable for the administration of this Plan. All
Administrator determinations shall be made in the sole discretion of the
Administrator and are final and binding on all interested parties.

Notwithstanding any provision of the Plan to the contrary, the Administrator
shall have the discretion to grant an Award with any vesting condition, any
vesting period or any performance period if the Award is granted to a newly
hired or promoted Participant, or accelerate or shorten the vesting or
performance period of an Award, in connection with a Participant’s death,
Disability, Retirement or termination by the Company or an Affiliate without
Cause or a Change of Control.

Notwithstanding the above statement or any other provision of the Plan, once
established, the Administrator shall have no discretion to increase the amount
of compensation payable under an Award that is intended to be performance-based
compensation under Code Section 162(m), although the Administrator may decrease
the amount of compensation a Participant may earn under such an Award.

 

--------------------------------------------------------------------------------

 

(b)Delegation to Other Committees or Officers.  To the extent applicable law
permits, the Board may delegate to another committee of the Board, or the
Committee may delegate to one or more officers of the Company, any or all of
their respective authority and responsibility as an Administrator of the Plan;
provided that no such delegation is permitted with respect to Stock-based Awards
made to Section 16 Participants at the time any such delegated authority or
responsibility is exercised unless the delegation is to another committee of the
Board consisting entirely of Non-Employee Directors. If the Board or the
Committee has made such a delegation, then all references to the Administrator
in this Plan include such other committee or one or more officers to the extent
of such delegation.

(c)No Liability; Indemnification. No member of the Board or the Committee, and
no officer or member of any other committee to whom a delegation under Section
2(b) has been made, will be liable for any act done, or determination made, by
the individual in good faith with respect to the Plan or any Award. The Company
will indemnify and hold harmless each such individual as to any acts or
omissions, or determinations made, with respect to this Plan or any Award to the
maximum extent that the law and the Company’s by-laws permit.

3.

Eligibility.  The Administrator may designate any of the following as a
Participant from time to time, to the extent of the Administrator’s authority:
any officer or other employee of the Company or its Affiliates; any individual
that the Company or an Affiliate has engaged to become an officer or employee;
any consultant or advisor who provides services to the Company or its
Affiliates; or any Director, including a Non-Employee Director.  The
Administrator’s granting of an Award to a Participant will not require the
Administrator to grant an Award to such individual at any future time.  The
Administrator’s granting of a particular type of Award to a Participant will not
require the Administrator to grant any other type of Award to such individual.  

4.

Types of Awards; Assistance to Participants.  

(a)Grants of Awards. Subject to the terms of this Plan, the Administrator may
grant any type of Award to any Participant it selects, but only employees of the
Company or a Subsidiary (that qualifies under Code Section 422) may receive
grants of incentive stock options within the meaning of Code Section
422.  Awards may be granted alone or in addition to, in tandem with, or (subject
to the prohibition on repricing set forth in Section 15(e)) in substitution for
any other Award (or any other award granted under another plan of the Company or
any Affiliate, including the plan of an acquired entity).  

(b)Assistance. On such terms and conditions as shall be approved by the
Administrator, the Company or any Subsidiary may directly or indirectly lend
money to any Participant or other person to accomplish the purposes of the Plan,
including to assist such Participant or other person to acquire Shares upon the
exercise of Options, provided that such lending is not permitted to the extent
it would violate terms of the Sarbanes-Oxley Act of 2002 or any other law,
regulation or other requirement applicable to the Company or any Subsidiary.

5.

Shares Reserved under this Plan.  

(a)Plan Reserve.  Subject to adjustment as provided in Section 17, an aggregate
of 8,000,000 Shares, plus the number of Shares described in Section 5(c), are
reserved for issuance under this Plan.  The Shares reserved for issuance may be
either authorized and unissued Shares or shares reacquired at any time and now
or hereafter held as treasury stock.  The aggregate number of Shares reserved
under this Section 5(a) shall be depleted by the

 

--------------------------------------------------------------------------------

 

maximum number of Shares, if any, that may be issuable under an Award as
determined at the time of grant; provided that the aggregate number of Shares
reserved under this Section 5(a) shall be depleted by 1.5 Shares for each Share
delivered in payment or settlement of a full-value Award.  For this purpose, a
full-value Award includes Restricted Stock, Restricted Stock Units payable in
Shares, Performance Shares, Performance Units payable in Shares, and any other
similar Award payable in Shares under which the value of the Award is measured
as the full value of a Share, rather than the increase in the value of a
Share.  A full-value award does not include Options or Stock Appreciation Rights
such that the aggregate number of Shares reserved under this Section 5(a) shall
be depleted by one (1) Share for each Share delivered in settlement of a Stock
Appreciation Right and by one (1) Share for each Share delivered in payment of
Options exercised.  Notwithstanding the foregoing, no more than 800,000 Shares
may be issued upon the exercise of incentive stock options. For purposes of
determining the aggregate number of Shares reserved for issuance under this
Plan, any fractional Share shall be rounded to the next highest full Share.

(b)Replenishment of Shares Under this Plan.  If (i) an Award lapses, expires,
terminates or is cancelled without the issuance of Shares under the Award
(whether due currently or on a deferred basis), (ii) it is determined during or
at the conclusion of the term of an Award that all or some portion of the Shares
with respect to which the Award was granted will not be issuable, or that other
compensation with respect to the Shares covered by the Award will not be
payable, on the basis that the conditions for such issuance will not be
satisfied, (iii) Shares are forfeited under an Award or (iv) Shares are issued
under any Award and the Company subsequently reacquires them pursuant to rights
reserved upon the issuance of the Shares, then such Shares shall be recredited
to the Plan’s reserve and may again be used for new Awards under this Plan, but
Shares recredited to the Plan’s reserve pursuant to clause (iv) may not be
issued pursuant to incentive stock options. Additionally, the following Shares
may not again be made available for issuance as Awards under the Plan: (i)
Shares not issued or delivered as a result of the net settlement of an
outstanding Option or SAR, (ii) Shares used to pay the Option Price or
withholding taxes related to an outstanding Award, and (iii) Shares repurchased
on the open market with the proceeds of the Option Price.

(c)Addition of Shares from Prior Plans.  After the Effective Date, if any Shares
subject to awards granted under the Prior Plans would again become available for
new grants under the terms of such plan if such plan were still in effect
(taking into account, at the time such awards would again become available, such
plan’s provisions concerning termination or expiration, if any), then those
Shares will be available for the purpose of granting Awards under this Plan,
thereby increasing the number of Shares available for issuance under this Plan
as determined under Section 5(a).

(d)Participant Limitations.  Subject to adjustment as provided in Section 17, no
Participant may be granted Awards that could result in such Participant:

(i)receiving Options for, and/or Stock Appreciation Rights with respect to, more
than 2,000,000 Shares during any fiscal year of the Company;

(ii)receiving Awards of Restricted Stock and/or Restricted Stock Units, and/or
other Stock-based Awards pursuant to Section 12, relating to more than 500,000
Shares during any fiscal year of the Company;

 

--------------------------------------------------------------------------------

 

(iii)receiving Awards of Performance Shares, and/or Awards of Performance Units
the value of which is based on the Fair Market Value of Shares, for more than
1,000,000 Shares during any fiscal year of the Company; or

(iv)receiving Awards with a performance period of more than one year, including
Awards of Performance Units the value of which is not based on the Fair Market
Value of Shares, Long-Term Incentive Award(s) or Dividend Equivalent Unit(s)
that would pay more than $10,000,000 to the Participant during any single fiscal
year of the Company.

(v)receiving Awards with a performance period of not more than one year,
including Annual Incentive Awards, Awards of Performance Units the value of
which is not based on the Fair Market Value of Shares, or Dividend Equivalent
Unit(s) that would pay more than $4,000,000 to the Participant during any fiscal
year of the Company.

In all cases, determinations under this Section 5(d) should be made in a manner
that is consistent with the exemption for performance‑based compensation that
Code Section 162(m) provides.  

 

6.

Options.  Subject to the terms of this Plan, the Administrator will determine
all terms and conditions of each Option, including but not limited to: (a)
whether the Option is an “incentive stock option” which meets the requirements
of Code Section 422, or a “nonqualified stock option” which does not meet the
requirements of Code Section 422; (b) the grant date, which may not be any day
prior to the date that the Administrator approves the grant; (c) the number of
Shares subject to the Option; (d) the exercise price, which may not be less than
the Fair Market Value of the Shares subject to the Option as determined on the
date of grant; (e) the terms and conditions of vesting and exercise; and (f) the
term, except that an Option must terminate no later than ten (10) years after
the date of grant. In all other respects, the terms of any incentive stock
option should comply with the provisions of Code Section 422 except to the
extent the Administrator determines otherwise.  Except to the extent the
Administrator determines otherwise, a Participant may exercise an Option in
whole or part after the right to exercise the Option has accrued, provided that
any partial exercise must be for one hundred (100) Shares or multiples
thereof.  If an Option that is intended to be an incentive stock option fails to
meet the requirements thereof, the Option shall automatically be treated as a
nonqualified stock option to the extent of such failure.  Unless restricted by
the Administrator, and subject to such procedures as the Administrator may
specify, the payment of the exercise price of Options made be made by (w)
delivery of cash or other Shares or other securities of the Company (including
by attestation) having a then Fair Market Value equal to the purchase price of
such Shares, (x) by delivery (including by fax) to the Company or its designated
agent of an executed irrevocable option exercise form together with irrevocable
instructions to a broker-dealer to sell or margin a sufficient portion of the
Shares and deliver the sale or margin loan proceeds directly to the Company to
pay for the exercise price, (y) by surrendering the right to receive Shares
otherwise deliverable to the Participant upon exercise of the Award having a
Fair Market Value at the time of exercise equal to the total exercise price, or
(z) by any combination of (w), (x) and/or (y).  Except to the extent otherwise
set forth in an Award agreement, a Participant shall have no rights as a holder
of Stock as a result of the grant of an Option until the Option is exercised,
the exercise price and applicable withholding taxes are paid and the Shares
subject to the Option are issued thereunder.

7.

Stock Appreciation Rights. Subject to the terms of this Plan, the Administrator
will determine all terms and conditions of each SAR, including but not limited
to: (a) whether the

 

--------------------------------------------------------------------------------

 

SAR is granted independently of an Option or relates to an Option; (b) the grant
date, which may not be any day prior to the date that the Administrator approves
the grant; (c) the number of Shares to which the SAR relates; (d) the grant
price, provided that the grant price shall not be less than the Fair Market
Value of the Shares subject to the SAR as determined on the date of grant; (e)
the terms and conditions of exercise or maturity, including vesting; (f) the
term, provided that an SAR  must terminate no later than ten (10) years after
the date of grant; and (g) whether the SAR will be settled in cash, Shares or a
combination thereof. If an SAR is granted in relation to an Option, then unless
otherwise determined by the Administrator, the SAR shall be exercisable or shall
mature at the same time or times, on the same conditions and to the extent and
in the proportion, that the related Option is exercisable and may be exercised
or mature for all or part of the Shares subject to the related Option. Upon
exercise of any number of SARs, the number of Shares subject to the related
Option shall be reduced accordingly and such Option may not be exercised with
respect to that number of Shares.  The exercise of any number of Options that
relate to an SAR shall likewise result in an equivalent reduction in the number
of Shares covered by the related SAR.

8.

Performance and Stock Awards.  Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of each award of Shares,
Restricted Stock, Restricted Stock Units, Performance Shares or Performance
Units, including but not limited to: (a) the number of Shares and/or units to
which such Award relates; (b) whether, as a condition for the Participant to
realize all or a portion of the benefit provided under the Award, one or more
Performance Goals must be achieved during such period as the Administrator
specifies; (c) whether the restrictions imposed on Restricted Stock or
Restricted Stock Units shall lapse, and all or a portion of the Performance
Goals subject to an Award shall be deemed achieved, upon a Participant’s death,
Disability or Retirement; (d) the length of the vesting and/or performance
period (provided that any period of vesting applicable to Restricted Stock or
Restricted Stock Units that are (i) not subject to a Performance Goal and (ii)
granted to a Participant other than a Non-Employee Director may not lapse more
quickly than ratably over three (3) years from the date of grant, subject to
Sections 2 and 17) and, if different, the date on which payment of the benefit
provided under the Award will be made; (e) with respect to Performance Units,
whether to measure the value of each unit in relation to a designated dollar
value or the Fair Market Value of one or more Shares; and (f) with respect to
Restricted Stock Units and Performance Units, whether to settle such Awards in
cash, in Shares (including Restricted Stock), or a combination thereof.  

Except to the extent otherwise set forth in an Award agreement:

(a)Following the issuance of Shares of Restricted Stock to a Participant and
before the Shares are fully vested, the Participant shall be entitled to
exercise full voting rights with respect to such Shares, and receive all
dividends or distributions paid with respect to such Shares; and if any such
dividends or distributions are paid in Shares, such Shares shall be subject to
the same restrictions as the Shares of Restricted Stock with respect to which
they were paid.  Notwithstanding the foregoing, no dividends or distributions
shall be payable to the Participant with respect to, and the Participant shall
not have the right to vote the Shares of Restricted Stock with respect to,
record dates occurring prior to the grant date of the Award, or with respect to
record dates occurring on or after the date, if any, on which the Participant
has forfeited such Shares.

(b)Subject to Section 13, Awards of Restricted Stock, Restricted Stock Units,
Performance Shares and Performance Units shall be subject to the transfer
restrictions set forth

 

--------------------------------------------------------------------------------

 

in Section 14 and to forfeiture upon termination of employment or service until
the vesting and/or performance conditions set forth in the Award agreement have
been satisfied.

(c)A Participant shall not be entitled to, and shall agree to waive or otherwise
surrender, any rights to vote or receive dividends or other distributions paid
with respect to Performance Shares, Performance Units valued in Shares or
Restricted Stock Units that are granted to the Participant until after the
Performance Shares have been earned or the Company has issued Shares in
settlement of the Performance Units or Restricted Stock Units in accordance with
the Award agreement.

9.

Annual Incentive Awards.  Subject to the terms of this Plan, the Administrator
will determine all terms and conditions of an Annual Incentive Award, including
but not limited to the Performance Goals, performance period, the potential
amount payable, and the timing of payment; provided that the Administrator must
require that payment of all or any portion of the amount subject to the Annual
Incentive Award is contingent on the achievement of one or more Performance
Goals during the period the Administrator specifies, although the Administrator
may specify that all or a portion of the Performance Goals subject to an Award
are deemed achieved upon a Participant’s death, Disability or Retirement
(except, in the case of an Award intended to constitute performance-based
compensation under Code Section 162(m), to the extent inconsistent with the
applicable requirements of Code Section 162(m)), or such other circumstances as
the Administrator may specify.  

10.

Long-Term Incentive Awards.  Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of a Long-Term Incentive
Award, including but not limited to the Performance Goals, performance period
(which must be more than one year), the potential amount payable, and the timing
of payment; provided that the Administrator must require that payment of all or
any portion of the amount subject to the Long-Term Incentive Award is contingent
on the achievement of one or more Performance Goals during the period the
Administrator specifies, although the Administrator may specify that all or a
portion of the Performance Goals subject to an Award are deemed achieved upon a
Participant’s death, Disability or Retirement (except, in the case of an Award
intended to constitute performance-based compensation under Code Section 162(m),
to the extent inconsistent with the applicable requirements of Code Section
162(m)), or such other circumstances as the Administrator may specify.

11.

Dividend Equivalent Units.  Subject to the terms of this Plan, the Administrator
will determine all terms and conditions of each award of Dividend Equivalent
Units, including but not limited to whether: (a) such Award will be granted in
tandem with another Award; (b) payment of the Award will be made concurrently
with dividend payments or credited to an account for the Participant which
provides for the deferral of such amounts until a stated time; (c) the Award
will be settled in cash or Shares; and (d) as a condition for the Participant to
realize all or a portion of the benefit provided under the Award, one or more
Performance Goals must be achieved during such period as the Administrator
specifies; provided that Dividend Equivalent Units may not be granted in
connection with an Option, Stock Appreciation Right or other “stock right”
within the meaning of Code Section 409A; and provided further that no Dividend
Equivalent Unit granted in tandem with another Award shall include vesting
provisions more favorable to the Participant than the vesting provisions, if
any, to which the tandem Award is subject; and provided further that any
performance period applicable to an Awards of Dividend Equivalent Units must
relate to a period of at least one year except that, if the Award is made in the
year this Plan becomes effective, at the time of commencement of employment with
the Company or on the occasion of a promotion, then the Award may relate to a
period shorter than one year.

 

--------------------------------------------------------------------------------

 

12.

Other Stock-Based Awards.  Subject to the terms of this Plan, the Administrator
may grant to Participants other types of Awards, which may be denominated or
payable in, valued in whole or in part by reference to, or otherwise based on,
Shares, either alone or in addition to or in conjunction with other Awards, and
payable in Stock or cash.  Without limitation except as provided herein (and
subject to the limitations of Section 15(e)), such Award may include the
issuance of shares of unrestricted Stock, which may be awarded in payment of
director fees, in lieu of cash compensation, in exchange for cancellation of a
compensation right, as a bonus, or upon the attainment of Performance Goals or
otherwise, or rights to acquire Stock from the Company.  The Administrator shall
determine all terms and conditions of the Award, including but not limited to,
the time or times at which such Awards shall be made, and the number of Shares
to be granted pursuant to such Awards or to which such Award shall relate;
provided that any Award that provides for purchase rights shall be priced at
100% of Fair Market Value on the date of the Award.  

13.

Effect of Termination on Awards.  If the Participant has in effect an
employment, retention, change of control, severance or similar agreement with
the Company or any Affiliate that discusses the effect of the Participant’s
termination of employment or service on the Participant’s Awards, then such
agreement shall control.  In any other case, except as otherwise provided by the
Administrator in an Award agreement or as otherwise determined by the
Administrator prior to or at the time of termination of a Participant’s
employment or service, the following provisions shall apply upon a Participant’s
termination of employment or service with the Company and its Affiliates.

(a)Termination of Employment or Service.  If a Participant’s service with the
Company and its Affiliates as an employee or a Director ends for any reason
other than (i) a termination for Cause, (ii) death, (iii) Disability or (iv)
Retirement, then:

(i)Any outstanding unvested Options or SARs shall be forfeited immediately upon
such termination, and any outstanding vested Options or SARs shall be
exercisable until the earlier of (A) six (6) months following the Participant’s
termination date and (B) the expiration date of the Option or SAR under the
terms of the applicable Award agreement; provided that, if the Option was
granted to a Director, then the vested Options or SARs shall be exercisable
until the earlier of twelve (12) months following the Participant’s termination
date and the expiration date.  

(ii)All other outstanding Awards made to the Participant, to the extent not then
earned, vested or paid to the Participant, shall terminate on the Participant’s
last day of employment or service.

(b)Death, Disability or Retirement of Participant.  If a Participant dies during
employment with the Company and its Affiliates or while a Director, or if a
Participant’s service terminates as a result of Disability or Retirement, then:

(i)All outstanding Options or SARs shall become fully vested and exercisable by
the Participant or, in the case of death, by the Participant’s estate or the
person who has acquired the right to exercise such Awards by bequest or
inheritance, as follows:

(A)In the case of the Participant’s death, until the earlier of twelve (12)
months following the date of the Participant’s death and the expiration date of
the Option or SAR.  

 

--------------------------------------------------------------------------------

 

(B)In the case of a termination as a result of Disability, until the earlier of
twelve (12) months following the date of the termination and the expiration date
of the Option or SAR.  

(C)In the case of a termination as a result of Retirement, until the earlier of
ten (10) years following the date of the Participant’s Retirement and the
expiration date of the Option or SAR.

(ii)All restrictions on all outstanding Awards of Restricted Stock or Restricted
Units that are not Performance Awards, including all related Dividend Equivalent
Units, shall be deemed to have lapsed, and such Awards shall become fully
vested, upon the date of death or termination, as applicable.  

(iii)All outstanding Awards of Performance Shares and Performance Units,
including all related Dividend Equivalent Units, shall be paid in either
unrestricted shares of Stock or cash, as the case may be, following the end of
the performance period and based on achievement of the Performance Goals
established for such Awards, as if the Participant had not died or terminated
service, as applicable, but prorated based on the portion of the performance
period that the Participant has completed at the time of death or termination of
service.

(iv)All other outstanding Awards made to the Participant, to the extent not then
earned, vested or paid to the Participant, shall terminate on the Participant’s
last day of employment or service.

(c)Termination for Cause.  If a Participant’s employment with the Company and
its Affiliates or service as a Director is terminated for Cause, all Awards and
grants of every type, whether or not then vested, shall terminate no later than
the Participant’s last day of employment.  The Committee shall have discretion
to waive the application of this Section 13(c) in whole or in part and to
determine whether the event or conduct at issue constitutes Cause for
termination.

(d)Time of Termination.  For purposes of this Section 13, termination of service
shall be deemed to occur at 11:59 p.m. (Central Time) on the relevant date
described above, except that, if the Participant is terminated for Cause,  then
the termination shall occur immediately at the time of such termination.

(e)Consultants and Other Stock-Based Awards.  The Administrator shall have the
discretion to determine, at the time an Award is made, the effect of the
termination of service of a Consultant on Awards held by such individual, and
the effect on other Stock-based Awards of the Participant’s termination of
employment or service with the Company and its Affiliates.

14.

Restrictions on Transfer, Encumbrance and Disposition.  No Award granted under
this Plan may be sold, assigned, mortgaged, pledged, exchanged, hypothecated or
otherwise transferred, or encumbered or disposed of, by a Participant other than
by will or the laws of descent and distribution, and during the lifetime of the
Participant such Awards may be exercised only by the Participant or the
Participant’s legal representative or by the permitted transferee of such
Participant as hereinafter provided (or by the legal representative of such
permitted transferee).  Notwithstanding the foregoing, (a) unless otherwise
prohibited by an Award agreement, a Participant may transfer Awards to (i) his
or her spouse, children or grandchildren (“Immediate Family Members”); (ii) a
trust or trusts for the exclusive benefit of

 

--------------------------------------------------------------------------------

 

such Immediate Family Members; or (iii) a partnership in which such Immediate
Family Members are the only partners; provided that the transfer will be
effective only if the Participant receives no consideration for such transfer;
and (b) a Participant may transfer an Award if permitted by the Administrator.
Subsequent transfers of transferred Awards are prohibited except transfers to
those persons or entities to which the Participant could have transferred such
Awards, or transfers otherwise made in accordance with this Section 14.  Any
attempted transfer not permitted by this Section 14 shall be null and void and
have no legal effect.  The restrictions set forth in this Section 14, and any
risk of forfeiture applicable to an Award, shall be enforceable against any
transferee of an Award.

15.

Termination and Amendment of Plan; Amendment, Modification or Cancellation of
Awards.  

(a)Term of Plan.  Unless the Board earlier terminates this Plan pursuant to
Section 15(b), this Plan will terminate when all Shares reserved for issuance
have been issued.  If the term of this Plan extends beyond ten (10) years from
the Effective Date, no incentive stock options may be granted after such time
unless the shareholders of the Company have approved an extension of this Plan.
In addition, no Award may constitute qualified performance-based compensation
within the meaning of Code Section 162(m) unless, to the extent required by Code
Section 162(m) for such Award to constitute qualified performance-based
compensation, the material terms of the Performance Goals applicable to such
Award are disclosed to and reapproved by the shareholders of the Company no
later than the first shareholder meeting that occurs in the fifth (5th) year
following the year in which the shareholders previously approved the Performance
Goals.

(b)Termination and Amendment.  The Board or the Administrator may amend, alter,
suspend, discontinue or terminate this Plan at any time, subject to the
following limitations:

(i)the Board must approve any amendment of this Plan to the extent the Company
determines such approval is required by: (A) prior action of the
Board,  (B) applicable corporate law, or (C) any other applicable law;

(ii)shareholders must approve any amendment of this Plan to the extent the
Company determines such approval is required by: (A) Section 16 of the Exchange
Act, (B) the Code, (C) the listing requirements of any principal securities
exchange or market on which the Shares are then traded, or (D) any other
applicable law; and

(iii)shareholders must approve any of the following Plan amendments: (A) an
amendment to materially increase any number of Shares specified in Section 5(a)
or the limits set forth in Section 5(d) (except as permitted by Section 17), (B)
an amendment to shorten the minimum vesting periods required in Section 8, or
(C) an amendment that would diminish the protections afforded by Section 15(e).

(c)Amendment, Modification, Cancellation and Disgorgement of Awards.  

(i)Except as provided in Section 15(e) and subject to the requirements of this
Plan, the Administrator may modify, amend or cancel any Award, or waive any
restrictions or conditions applicable to any Award or the exercise of the Award;
provided that, except as otherwise provided in the Plan or the Award agreement,
any modification or amendment that materially diminishes the rights of the
Participant, or the cancellation of the Award, shall be effective only if agreed
to by the Participant or any other person(s)

 

--------------------------------------------------------------------------------

 

as may then have an interest in the Award, but the Administrator need not obtain
Participant (or other interested party) consent for the modification, amendment
or cancellation of an Award pursuant to the provisions of subsection (ii) or
Section 17 or as follows: (A) to the extent the Administrator deems such action
necessary to comply with any applicable law or the listing requirements of any
principal securities exchange or market on which the Shares are then traded; (B)
to the extent the Administrator deems necessary to preserve favorable accounting
or tax treatment of any Award for the Company; or (C) to the extent the
Administrator determines that such action does not materially and adversely
affect the value of an Award or that such action is in the best interest of the
affected Participant (or any other person(s) as may then have an interest in the
Award).  Notwithstanding the foregoing, unless determined otherwise by the
Administrator, any such amendment shall be made in a manner that will enable an
Award intended to be exempt from Code Section 409A to continue to be so exempt,
or to enable an Award intended to comply with Code Section 409A to continue to
so comply.  

(ii)Notwithstanding anything to the contrary in an Award agreement, the
Administrator shall have full power and authority to terminate or cause the
Participant to forfeit the Award, and require the Participant to disgorge to the
Company any gains attributable to the Award, if the Participant engages in any
action constituting, as determined by the Administrator in its discretion, Cause
for termination, or a breach of any agreement between the Participant and the
Company or an Affiliate concerning noncompetition, nonsolicitation,
confidentiality, trade secrets, intellectual property, nondisparagement or
similar obligations.

(iii)Any Awards granted pursuant to this Plan, and any Stock issued or cash paid
pursuant to an Award, shall be subject to any recoupment or clawback policy that
is adopted by, or any recoupment or similar requirement otherwise made
applicable by law, regulation or listing standards to, the Company from time to
time.

(iv)Unless the Award agreement specifies otherwise, the Administrator may cancel
any Award at any time if the Participant is not in compliance with all
applicable provisions of the Award agreement and the Plan.

(d)Survival of Authority and Awards.  Notwithstanding the foregoing, the
authority of the Board and the Administrator under this Section 15 and to
otherwise administer the Plan with respect to then-outstanding Awards will
extend beyond the date of this Plan’s termination. In addition, termination of
this Plan will not affect the rights of Participants with respect to Awards
previously granted to them, and all unexpired Awards will continue in force and
effect after termination of this Plan except as they may lapse or be terminated
by their own terms and conditions.

(e)Repricing and Backdating Prohibited.  Notwithstanding anything in this Plan
to the contrary, and except for the adjustments provided for in Section 17,
neither the Administrator nor any other person may (i) amend the terms of
outstanding Options or SARs to reduce the exercise or grant price of such
outstanding Options or SARs; (ii) cancel outstanding Options or SARs in exchange
for Options or SARs with an exercise or grant price that is less than the
exercise or grant price of the original Options or SARs; or (iii) cancel
outstanding Options or SARs with an exercise or grant price above the current
Fair Market Value of a Share in exchange for cash or other securities.  In
addition, the Administrator may not make a grant of an

 

--------------------------------------------------------------------------------

 

Option or SAR with a grant date that is effective prior to the date the
Administrator takes action to approve such Award.

(f)Foreign Participation.  To assure the viability of Awards granted to
Participants employed or residing in foreign countries, the Administrator may
provide for such special terms as it may consider necessary or appropriate to
accommodate differences in local law, tax policy, accounting or custom.
Moreover, the Administrator may approve such supplements to, or amendments,
restatements or alternative versions of, this Plan as it determines is necessary
or appropriate for such purposes. Any such amendment, restatement or alternative
versions that the Administrator approves for purposes of using this Plan in a
foreign country will not affect the terms of this Plan for any other country. In
addition, all such supplements, amendments, restatements or alternative versions
must comply with the provisions of Section 15(b)(ii).

(g)Code Section 409A.  The provisions of Code Section 409A are incorporated
herein by reference to the extent necessary for any Award that is subject to
Code Section 409A to comply therewith.  

16.

Taxes.

(a)Withholding.  In the event the Company or one of its Affiliates is required
to withhold any Federal, state or local taxes or other amounts in respect of any
income recognized by a Participant as a result of the grant, vesting, payment or
settlement of an Award or disposition of any Shares acquired under an Award, the
Company or its Affiliate may deduct (or require an Affiliate to deduct) from any
cash payments of any kind otherwise due the Participant, or with the consent of
the Administrator, Shares otherwise deliverable or vesting under an Award, to
satisfy such tax or other obligations.  Alternatively, the Company or its
Affiliate may require such Participant to pay to the Company or its Affiliate,
in cash, promptly on demand, or make other arrangements satisfactory to the
Company or its Affiliate regarding the payment to the Company or its Affiliate
of the aggregate amount of any such taxes and other amounts.  If Shares are
deliverable upon exercise or payment of an Award, then, unless restricted by the
Administrator and subject to such procedures as the Administrator may specify, a
Participant may satisfy all or a portion of the Federal, state and local
withholding tax obligations arising in connection with such Award by electing to
(i) have the Company or its Affiliate withhold Shares otherwise issuable under
the Award, (ii) tender back Shares received in connection with such Award or
(iii) deliver other previously owned Shares; provided that the amount to be
withheld may not exceed the total minimum federal, state and local tax
withholding obligations associated with the transaction to the extent needed for
the Company and its Affiliates to avoid an accounting charge. If an election is
provided, the election must be made on or before the date as of which the amount
of tax to be withheld is determined and otherwise as the Administrator
requires.  In any case, the Company and its Affiliates may defer making payment
or delivery under any Award if any such tax may be pending unless and until
indemnified to its satisfaction.  

(b)No Guarantee of Tax Treatment.  Notwithstanding any provisions of the Plan,
the Company does not guarantee to any Participant or any other Person with an
interest in an Award that (i) any Award intended to be exempt from Code Section
409A shall be so exempt, (ii) any Award intended to comply with Code Section
409A or Code Section 422 shall so comply, or (iii) any Award shall otherwise
receive a specific tax treatment under any other applicable tax law, nor in any
such case will the Company or any Affiliate be required to indemnify, defend or
hold harmless any individual with respect to the tax consequences of any
Award.  

17.

Adjustment Provisions; Change of Control.  

 

--------------------------------------------------------------------------------

 

(a)Adjustment of Shares.  If:  (i) the Company shall at any time be involved in
a merger or other transaction in which the Shares are changed or exchanged; (ii)
the Company shall subdivide or combine the Shares or the Company shall declare a
dividend payable in Shares, other securities (other than stock purchase rights
issued pursuant to a shareholder rights agreement) or other property; (iii) the
Company shall effect a cash dividend the amount of which, on a per Share basis,
exceeds ten percent (10%) of the Fair Market Value of a Share at the time the
dividend is declared, or the Company shall effect any other dividend or other
distribution on the Shares in the form of cash, or a repurchase of Shares, that
the Board determines by resolution is special or extraordinary in nature or that
is in connection with a transaction that the Company characterizes publicly as a
recapitalization or reorganization involving the Shares; or (iv) any other event
shall occur, which, in the case of this clause (iv), in the judgment of the
Administrator necessitates an adjustment to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under this
Plan, then the Administrator shall, in such manner as it may deem equitable to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under this Plan, adjust as applicable: (A) the number and
type of Shares subject to this Plan (including the number and type of Shares
described in Sections 5(a), (b) and (d)) and which may after the event be made
the subject of Awards; (B) the number and type of Shares subject to outstanding
Awards; (C) the grant, purchase, or exercise price with respect to any Award;
and (D) to the extent such discretion does not cause an Award that is intended
to qualify as performance-based compensation under Code Section 162(m) to lose
its status as such, the Performance Goals of an Award.  In any such case, the
Administrator may also (or in lieu of the foregoing) make provision for a cash
payment to the holder of an outstanding Award in exchange for the cancellation
of all or a portion of the Award (without the consent of the holder of an Award)
in an amount determined by the Administrator effective at such time as the
Administrator specifies (which may be the time such transaction or event is
effective). However, in each case, with respect to Awards of incentive stock
options, no such adjustment may be authorized to the extent that such authority
would cause this Plan to violate Code Section 422(b).  Further, the number of
Shares subject to any Award payable or denominated in Shares must always be a
whole number. In any event, previously granted Options or SARs are subject to
only such adjustments as are necessary to maintain the relative proportionate
interest the Options and SARs represented immediately prior to any such event
and to preserve, without exceeding, the value of such Options or SARs.

Without limitation, in the event of any reorganization, merger, consolidation,
combination or other similar corporate transaction or event, whether or not
constituting a Change of Control (other than any such transaction in which the
Company is the continuing corporation and in which the outstanding Stock is not
being converted into or exchanged for different securities, cash or other
property, or any combination thereof), the Administrator may substitute, on an
equitable basis as the Administrator determines, for each Share then subject to
an Award and the Shares subject to this Plan (if the Plan will continue in
effect), the number and kind of shares of stock, other securities, cash or other
property to which holders of Stock are or will be entitled in respect of each
Share pursuant to the transaction.

Notwithstanding the foregoing, in the case of a stock dividend (other than a
stock dividend declared in lieu of an ordinary cash dividend) or subdivision or
combination of the Shares (including a reverse stock split), if no action is
taken by the Administrator, adjustments contemplated by this subsection that are
proportionate shall nevertheless automatically be made as of the date of such
stock dividend or subdivision or combination of the Shares.

 

--------------------------------------------------------------------------------

 

For the avoidance of doubt, the grant of an Award shall not affect in any way
the right or power of the Company or any of its Affiliates to make or authorize
any or all adjustments, recapitalizations, reorganizations or other changes in
the Company’s or such Affiliate’s capital structure or business, or any merger,
consolidation or business combination of the Company or such Affiliate, or any
issuance or modification of any term, condition, or covenant of any bond,
debenture, debt, preferred stock or other instrument ahead of or affecting the
Stock or the rights of the holders of Stock, or the dissolution or liquidation
of the Company or any Affiliate, or any sale or transfer of all or any part of
its assets or business or any other Company or Affiliate action or proceeding,
whether of a similar character or otherwise.

(b)Issuance or Assumption.  Notwithstanding any other provision of this Plan,
and without affecting the number of Shares otherwise reserved or available under
this Plan, in connection with any merger, consolidation, acquisition of property
or stock, or reorganization, the Administrator may authorize the issuance or
assumption of awards under this Plan upon such terms and conditions as it may
deem appropriate.

(c)Change of Control.  To the extent the Participant has in effect an
employment, retention, change of control, severance or similar agreement with
the Company or any Affiliate or is subject to a policy that provides for a more
favorable result to the Participant upon a Change of Control with respect to the
Participant’s Awards, such agreement or policy shall control.  In all other
cases, unless provided otherwise in an Award agreement or by the Administrator
prior to the date of the Change of Control, in the event of a Change of Control:

(i)each holder of an Option or SAR shall have the right at any time thereafter
to exercise the Option or SAR in full whether or not the Option or SAR was
theretofore exercisable; provided that the Company may elect to cancel all
outstanding Options or SARs in exchange for a cash payment equal to the excess
of the Change of Control Price over the exercise price of the Shares subject to
such Option or SAR upon the Change of Control (or for no cash payment if such
excess is zero);

(ii)Shares of Restricted Stock and Restricted Stock Units that are not then
vested shall vest upon the date of the Change of Control and each holder of such
Restricted Stock or Restricted Stock Units shall have the right, exercisable by
written notice to the Company within sixty (60) days after the Change of
Control, to receive, in exchange for the surrender of such Restricted Stock, an
amount of cash equal to the Change of Control Price of such Restricted Stock or
Restricted Stock Units; provided that the Company may elect to cancel each
outstanding Restricted Stock Unit in exchange for a cash payment equal to the
Change of Control Price upon the Change of Control;

(iii)each holder of a Performance Share and/or Performance Unit for which the
performance period has not expired shall have the right, exercisable by written
notice to the Company within sixty (60) days after the Change of Control, to
receive, in exchange for the surrender of the Performance Share and/or
Performance Unit, an amount of cash equal to the product of the value of the
Performance Share and/or Performance Unit, assuming the greater of target or
projected actual performance (based on the assumption that the applicable
Performance Goals continue to be achieved at the same rate through the end of
the performance period as they are at the time of the Change of Control), and a
fraction, the numerator of which is the number of whole months that have elapsed
from the beginning of the performance period to the date of the Change of
Control and the denominator of which is the number of whole

 

--------------------------------------------------------------------------------

 

months in the performance period; provided that the Company may elect to cancel
each outstanding Performance Unit in exchange for a cash payment equal to the
value of such Performance Unit;

(iv)all Incentive Awards for which the performance period has not yet expired
shall be deemed to have been earned pro rata, as if the Performance Goals are
attained as of the effective date of the Change of Control, by taking the
product of (A) the sum of (1) average of the Annual Incentive Award earned by
the Participant during the Company’s latest three consecutive fiscal years, and
(2) the greater of target or projected actual performance (based on the
assumption that the applicable Performance Goals continue to be achieved at the
same rate through the end of the performance period as they are at the time of
the Change of Control) for any Long-Term Incentive Award, and (B) a fraction,
the numerator of which is the number of whole months that have elapsed from the
beginning of the performance period to the date of the Change of Control and the
denominator of which is the number of whole months in the performance period;

(v)each holder of an Incentive Award, Performance Share and/or Performance Unit
that has been earned but not yet paid shall receive an amount of cash equal to
the value of the Incentive Award, Performance Share and/or Performance Unit;

(vi)each holder of a Dividend Equivalent Unit shall be entitled to receive a
cash payment equal to the value of the Dividend Equivalent Unit as of the date
of the Change of Control; provided that such payment will be pro rated to the
extent, if at all, any related Award is settled on a pro rata basis; and

(vii)each holder of any type of Award not subject to the foregoing provisions
shall be entitled to receive a cash payment based on the value of the Award as
of the date of the Change of Control.

For purposes of this Section 17, the “value” of a Performance Share shall be
equal to, and the “value” of a Performance Unit for which the value is equal to
the Fair Market Value of Shares shall be based on, the Change of Control Price.

Notwithstanding anything to the contrary in this Section 17(c), the terms of any
Awards that are subject to Code Section 409A shall govern the treatment of such
Awards upon a Change of Control, and the terms of this Section 17(c) shall not
apply, to the extent required for such Awards to remain compliant with Code
Section 409A, as applicable.

(d)Application of Limits on Payments.

(i)Determination of Cap or Payment. Except to the extent the Participant has in
effect an employment or similar agreement with the Company or any Affiliate or
is subject to a policy that provides for a more favorable result to the
Participant upon a Change of Control, if any payments or benefits paid by the
Company pursuant to this Plan, including any accelerated vesting or similar
provisions (“Plan Payments”), would cause some or all of the Plan Payments in
conjunction with any other payments made to or benefits received by a
Participant in connection with a Change of Control (such payments or benefits,
together with the Plan Payments, the “Total Payments”) to be subject to the tax
(“Excise Tax”) imposed by Code Section 4999 but for this Section 17(d), then,
notwithstanding any other provision of this Plan to the contrary, the Total

 

--------------------------------------------------------------------------------

 

Payments shall be delivered either (A) in full or (B) in an amount such that the
value of the aggregate Total Payments that the Participant is entitled to
receive shall be One Dollar ($1.00) less than the maximum amount that the
Participant may receive without being subject to the Excise Tax, whichever of
(A) or (B) results in the receipt by the Participant of the greatest benefit on
an after-tax basis (taking into account applicable federal, state and local
income taxes and the Excise Tax).

(ii)Procedures.  

(A)If a Participant or the Company believes that a payment or benefit due the
Participant will result in some or all of the Total Payments being subject to
the Excise Tax, then the Company, at its expense, shall obtain the opinion
(which need not be unqualified) of nationally recognized tax counsel (“National
Tax Counsel”) selected by the Company (which may be regular outside counsel to
the Company), which opinion sets forth (1) the amount of the Base Period Income
(as defined below), (2) the amount and present value of the Total Payments, (3)
the amount and present value of any excess parachute payments determined without
regard to any reduction of Total Payments pursuant to Section 6(a)(ii), and (4)
the net after-tax proceeds to the Participant, taking into account applicable
federal, state and local income taxes and the Excise Tax if (x) the Total
Payments were delivered in accordance with Section 17(d)(i)(A) or (y) the Total
Payments were delivered in accordance with Section 17(d)(i)(B).  The opinion of
National Tax Counsel shall be addressed to the Company and the Participant and
shall be binding upon the Company and the Participant. If such National Tax
Counsel opinion determines that Section 17(d)(i)(B) applies, then the Plan
Payments or any other payment or benefit determined by such counsel to be
includable in the Total Payments shall be reduced or eliminated so that under
the bases of calculations set forth in such opinion there will be no excess
parachute payment. In such event, payments or benefits included in the Total
Payments shall be reduced or eliminated by applying the following principles, in
order: (1) the payment or benefit with the higher ratio of the parachute payment
value to present economic value (determined using reasonable actuarial
assumptions) shall be reduced or eliminated before a payment or benefit with a
lower ratio; (2) the payment or benefit with the later possible payment date
shall be reduced or eliminated before a payment or benefit with an earlier
payment date; and (3) cash payments shall be reduced prior to non-cash benefits;
provided that if the foregoing order of reduction or elimination would violate
Code Section 409A, then the reduction shall be made pro rata among the payments
or benefits included in the Total Payments (on the basis of the relative present
value of the parachute payments).

(B)For purposes of this Section 17: (1) the terms “excess parachute payment” and
“parachute payments” shall have the meanings given in Code Section 280G and such
“parachute payments” shall be valued as provided therein; (2) present value
shall be calculated in accordance with Code Section 280G(d)(4); (3) the term
“Base Period Income” means an amount equal to the Participant’s “annualized
includible compensation for the base period” as defined in Code Section

 

--------------------------------------------------------------------------------

 

280G(d)(1); (4) for purposes of the opinion of National Tax Counsel, the value
of any noncash benefits or any deferred payment or benefit shall be determined
by the Company’s independent auditors in accordance with the principles of Code
Sections 280G(d)(3) and (4); and (5) the Participant shall be deemed to pay
federal income tax and employment taxes at the highest marginal rate of federal
income and employment taxation, and state and local income taxes at the highest
marginal rate of taxation in the state or locality of the Participant’s
domicile, net of the maximum reduction in federal income taxes that may be
obtained from the deduction of such state and local taxes.

(C)If National Tax Counsel so requests in connection with the opinion required
by this Section 17(d)(ii), the Company shall obtain, at the Company’s expense,
and the National Tax Counsel may rely on, the advice of a firm of recognized
executive compensation consultants as to the reasonableness of any item of
compensation to be received by the Participant solely with respect to its status
under Code Section 280G.

(D)The Company agrees to bear all costs associated with, and to indemnify and
hold harmless the National Tax Counsel from, any and all claims, damages and
expenses resulting from or relating to its determinations pursuant to this
Section 17, except for claims, damages or expenses resulting from the gross
negligence or willful misconduct of such firm.

(E)This Section 17 shall be amended to comply with any amendment or successor
provision to Code Section 280G or Code Section 4999. If such provisions are
repealed without successor, then this Section 17 shall be cancelled without
further effect.

18.

Miscellaneous.  

(a)Other Terms and Conditions.  The Administrator may provide in any Award
agreement such other provisions (whether or not applicable to the Award granted
to any other Participant) as the Administrator determines appropriate to the
extent not otherwise prohibited by the terms of the Plan.

(b)Employment and Service.  The issuance of an Award shall not confer upon a
Participant any right with respect to continued employment or service with the
Company or any Affiliate, or the right to continue as a Director.  Unless
determined otherwise by the Administrator, for purposes of the Plan and all
Awards, the following rules shall apply:

(i)a Participant who transfers employment between the Company and its
Affiliates, or between Affiliates, will not be considered to have terminated
employment;

(ii)a Participant who ceases to be a Non-Employee Director because he or she
becomes an employee of the Company or an Affiliate shall not be considered to
have ceased service as a Director with respect to any Award until such
Participant’s termination of employment with the Company and its Affiliates;  

 

--------------------------------------------------------------------------------

 

(iii)a Participant who ceases to be employed by the Company or an Affiliate and
immediately thereafter becomes a Non-Employee Director, a non-employee director
of an Affiliate, or a consultant to the Company or any Affiliate shall not be
considered to have terminated employment until such Participant’s service as a
director of, or consultant to, the Company and its Affiliates has ceased; and

(iv)a Participant employed by an Affiliate will be considered to have terminated
employment when such entity ceases to be an Affiliate.

Notwithstanding the foregoing, for purposes of an Award that is subject to Code
Section 409A, if a Participant’s termination of employment or service triggers
the payment of compensation under such Award, then the Participant will be
deemed to have terminated employment or service upon his or her “separation from
service” within the meaning of  Code Section 409A.  Notwithstanding any other
provision in this Plan or an Award to the contrary, if any Participant is a
“specified employee” within the meaning of Code Section 409A as of the date of
his or her “separation from service” within the meaning of  Code Section 409A,
then, to the extent required by Code Section 409A, any payment made to the
Participant on account of such separation from service shall not be made before
a date that is six months after the date of the separation from service.

(c)No Fractional Shares.  No fractional Shares or other securities may be issued
or delivered pursuant to this Plan, and the Administrator may determine whether
cash, other securities or other property will be paid or transferred in lieu of
any fractional Shares or other securities, or whether such fractional Shares or
other securities or any rights to fractional Shares or other securities will be
canceled, terminated or otherwise eliminated.

(d)Unfunded Plan; Awards Not Includable for Benefits Purposes.  This Plan is
unfunded and does not create, and should not be construed to create, a trust or
separate fund with respect to this Plan’s benefits. This Plan does not establish
any fiduciary relationship between the Company and any Participant or other
person. To the extent any person holds any rights by virtue of an Award granted
under this Plan, such rights are no greater than the rights of the Company’s
general unsecured creditors.  Income recognized by a Participant pursuant to an
Award shall not be included in the determination of benefits under any employee
pension benefit plan (as such term is defined in Section 3(2) of the Employee
Retirement Income Security Act of 1974, as amended) or group insurance or other
benefit plans applicable to the Participant which are maintained by the Company
or any Affiliate, except as may be provided under the terms of such plans or
determined by resolution of the Board.

(e)Requirements of Law and Securities Exchange.  The granting of Awards and the
issuance of Shares in connection with an Award are subject to all applicable
laws, rules and regulations and to such approvals by any governmental agencies
or national securities exchanges as may be required. Notwithstanding any other
provision of this Plan or any award agreement, the Company has no liability to
deliver any Shares under this Plan or make any payment unless such delivery or
payment would comply with all applicable laws and the applicable requirements of
any securities exchange or similar entity, and unless and until the Participant
has taken all actions required by the Company in connection therewith.  The
Company may impose such restrictions on any Shares issued under the Plan as the
Company determines necessary or desirable to comply with all applicable laws,
rules and regulations or the requirements of any national securities exchanges.

 

--------------------------------------------------------------------------------

 

(f)Governing Law; Venue.  This Plan, and all agreements under this Plan, will be
construed in accordance with and governed by the laws of the State of Wisconsin,
without reference to any conflict of law principles.  Any legal action or
proceeding with respect to this Plan, any Award or any award agreement, or for
recognition and enforcement of any judgment in respect of this Plan, any Award
or any award agreement, may only be brought and determined in (i) a court
sitting in the County of Manitowoc, or the Federal District Court for the
Eastern District of Wisconsin sitting in the County of Milwaukee, in the State
of Wisconsin, and (ii) a “bench” trial, and any party to such action or
proceeding shall agree to waive its right to a jury trial.

(g)Limitations on Actions.  Any legal action or proceeding with respect to this
Plan, any Award or any award agreement, must be brought within one year (365
days) after the day the complaining party first knew or should have known of the
events giving rise to the complaint.  

(h)Construction.   Whenever any words are used herein in the masculine, they
shall be construed as though they were used in the feminine in all cases where
they would so apply; and wherever any words are used in the singular or plural,
they shall be construed as though they were used in the plural or singular, as
the case may be, in all cases where they would so apply.  Title of sections are
for general information only, and this Plan is not to be construed with
reference to such titles.

(i)Severability.  If any provision of this Plan or any award agreement or any
Award (a) is or becomes or is deemed to be invalid, illegal or unenforceable in
any jurisdiction, or as to any person or Award, or (b) would disqualify this
Plan, any award agreement or any Award under any law the Administrator deems
applicable, then such provision should be construed or deemed amended to conform
to applicable laws, or if it cannot be so construed or deemed amended without,
in the determination of the Administrator, materially altering the intent of
this Plan, award agreement or Award, then such provision should be stricken as
to such jurisdiction, person or Award, and the remainder of this Plan, such
award agreement and such Award will remain in full force and effect.

19.

Definitions. Capitalized terms used in this Plan or any Award agreement have the
following meanings, unless the Award agreement otherwise provides:

(a)“Administrator” means the Committee; provided that, to the extent the Board
has retained authority and responsibility as an Administrator of the Plan, the
term “Administrator” shall also mean the Board or, to the extent the Committee
has delegated authority and responsibility as an Administrator of the Plan to
one or more officers of the Company as permitted by Section 2(b), the term
“Administrator” shall also mean such officer or officers.

(b)“Affiliate” shall have the meaning given in Rule 12b-2 under the Exchange
Act.  Notwithstanding the foregoing, for purposes of determining those
individuals to whom an Option or Stock Appreciation Right may be granted, the
term “Affiliate” means any entity that, directly or through one or more
intermediaries, is controlled by, controls, or is under common control with, the
Company within the meaning of Code Sections 414(b) or (c); provided that, in
applying such provisions, the phrase “at least 20 percent” shall be used in
place of “at least 80 percent” each place it appears therein.

(c)“Award” means a grant of Options, Stock Appreciation Rights, Performance
Shares, Performance Units, Restricted Stock, Restricted Stock Units, Shares, an
Annual Incentive

 

--------------------------------------------------------------------------------

 

Award, a Long-Term Incentive Award, Dividend Equivalent Units or any other type
of award permitted under the Plan.

(d)“Board” means the Board of Directors of the Company.

(e)“Cause” means any of the following as determined by the Company:  (i) with
respect to Participants other than Non-Employee Directors, (A) the failure of
the Participant to perform or observe any of the material terms or provisions of
any written employment agreement between the Participant and the Company or its
Affiliates or, if no written agreement exists, the gross dereliction of the
Participant’s duties (for reasons other than the Participant’s Disability) with
respect to the Company or its Affiliates; (B) the failure of the Participant to
comply fully with the lawful directives of the Board or the board of directors
of an Affiliate of the Company, as applicable, or the officers or supervisory
employees to whom the Participant reports; (C) the Participant’s dishonesty,
misconduct, misappropriation of funds, or disloyalty or disparagement of the
Company, any of its Affiliates or its management or employees; or (D) other
proper cause determined in good faith by the Administrator; or (ii) with respect
to Non-Employee Directors, (A) fraud or intentional misrepresentation; (B)
embezzlement, misappropriation or conversion of assets or opportunities of the
Company or any of its Affiliates; or (C) any other gross or willful misconduct
as determined by the Committee, in its sole and conclusive discretion.

(f)“Change of Control” means the first to occur of the following with respect to
the Company or any upstream holding company (which, for purposes of this
definition, shall be included in references to “the Company”):

(i)Any “Person,” as that term is defined in Sections 13(d) and 14(d) of the
Exchange Act, but excluding the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “Beneficial Owner” (as that term is defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding securities; or

(ii)The Company is merged or consolidated with any other corporation or other
entity, other than: (A) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than sixty percent (60%) of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
(B) the Company engages in a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no “Person”
(as defined above) acquires thirty percent (30%) or more of the combined voting
power of the Company’s then outstanding securities. Notwithstanding the
foregoing, a merger or consolidation involving the Company shall not be
considered a “Change of Control” if the Company is the surviving corporation and
shares of the Stock are not converted into or exchanged for stock or securities
of any other corporation, cash or any other thing of value, unless persons who
beneficially owned shares of the Stock outstanding immediately prior to such
transaction own beneficially less than a majority of the outstanding voting
securities of the Company immediately following the merger or consolidation;

 

--------------------------------------------------------------------------------

 

(iii)The Company or any Affiliate sells, assigns or otherwise transfers assets
in a transaction or series of related transactions, if the aggregate market
value of the assets so sold, assigned or otherwise transferred exceeds fifty
percent (50%) of the Company’s consolidated book value, determined by the
Company in accordance with generally accepted accounting principles, measured at
the time at which such transaction occurs or the first of such series of related
transactions occurs; provided that such a transfer effected pursuant to a
spin-off or split-up where shareholders of the Company retain ownership of the
transferred assets proportionate to their pro rata ownership interest in the
Company shall not be deemed a “Change of Control”;

(iv)The Company dissolves and liquidates substantially all of its assets; or

(v)At any time after the Effective Date when the “Continuing Directors” cease to
constitute a majority of the Board. For this purpose, a “Continuing Director”
shall mean: (A) the individuals who, at the Effective Date, constitute the
Board; and (B) any new Directors (other than Directors designated by a person
who has entered into an agreement with the Company to effect a transaction
described in clause (i), (ii), or (iii) of this definition) whose appointment to
the Board or nomination for election by Company shareholders was approved by a
vote of at least two-thirds of the then-serving Continuing Directors.

If an Award is considered deferred compensation subject to the provisions of
Code Section 409A, then the Administrator may include an amended definition of
“Change of Control” in the Award agreement issued with respect to such Award as
necessary to comply with, or as necessary to permit a deferral under, Code
Section 409A.  

(g)“Change of Control Price” means the highest of the following: (i) the Fair
Market Value of the Shares, as determined on the date of the Change of Control;
(ii) the highest price per Share paid in the Change of Control transaction; or
(iii) the Fair Market Value of the Shares, calculated on the date of surrender
of the relevant Award in accordance with Section 17(c), but this clause (iii)
shall not apply if in the Change of Control transaction, or pursuant to an
agreement to which the Company is a party governing the Change of Control
transaction, all of the Shares are purchased for and/or converted into the right
to receive a current payment of cash and no other securities or other property.

(h)“Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a specific provision of the Code includes any successor provision and the
regulations promulgated under such provision.

(i)“Committee” means the Compensation Committee of the Board, or such other
committee of the Board that is designated by the Board with the same or similar
authority.  The Committee shall consist only of Non-Employee Directors (not
fewer than two (2)) who also qualify as Outside Directors to the extent
necessary for the Plan to comply with Rule 16b-3 promulgated under the Exchange
Act or any successor rule and to permit Awards that are otherwise eligible to
qualify as “performance-based compensation” under Section 162(m) of the Code to
so qualify.

(j)“Company” means The Manitowoc Company, Inc., a Wisconsin corporation, or any
successor thereto.

 

--------------------------------------------------------------------------------

 

(k)“Director” means a member of the Board; “Non-Employee Director” means a
Director who is not also an employee of the Company or its Subsidiaries; and
“Outside Director” means a Director who qualifies as an outside director within
the meaning of Code Section 162(m).

(l)"Disability" means disability as defined in the Company’s long-term
disability plan covering exempt salaried employees, except as otherwise
determined by the Administrator and set forth in an Award agreement.  The
Administrator shall make the determination of Disability and may request such
evidence of disability as it reasonably determines.

(m)“Dividend Equivalent Unit” means the right to receive a payment, in cash or
Shares, equal to the cash dividends or other distributions paid with respect to
a Share as described in Section 11.

(n)“Exchange Act” means the Securities Exchange Act of 1934, as amended. Any
reference to a specific provision of the Exchange Act includes any successor
provision and the regulations and rules promulgated under such provision.

(o)“Fair Market Value” means, per Share on a particular date, the last sales
price on such date on the national securities exchange on which the Stock is
then traded, as reported in The Wall Street Journal, or if no sales of Stock
occur on the date in question, on the last preceding date on which there was a
sale on such exchange. If the Shares are not listed on a national securities
exchange, but are traded in an over-the-counter market, the last sales price
(or, if there is no last sales price reported, the average of the closing bid
and asked prices) for the Shares on the particular date, or on the last
preceding date on which there was a sale of Shares on that market, will be used.
If the Shares are neither listed on a national securities exchange nor traded in
an over-the-counter market, the price determined by the Administrator, in its
discretion, will be used. If an actual sale of a Share occurs on the market,
then the Company may consider the sale price to be the Fair Market Value of such
Share.

(p)“Incentive Award” means the right to receive a cash payment to the extent
Performance Goals are achieved (or other requirements are met), and shall
include “Annual Incentive Awards” as described in Section 9 and “Long-Term
Incentive Awards” as described in Section 10.

(q)“Option” means the right to purchase Shares at a stated price for a specified
period of time.  

(r)“Participant” means an individual selected by the Administrator to receive an
Award.

(s) “Performance Goals” means any goals the Administrator establishes that
relate to one or more of the following with respect to the Company or any one or
more of its Subsidiaries, Affiliates or other business units:  revenue; cash
flow; total shareholder return; dividends; debt; net cash provided by operating
activities; net cash provided by operating activities less net cash used in
investing activities; cost of goods sold; ratio of debt to debt plus equity;
profit before tax; gross profit; net profit; net operating profit; net operating
profit after taxes; net sales; earnings before interest and taxes; earnings
before interest, taxes, depreciation and amortization; Fair Market Value of
Shares; basic earnings per share; diluted earnings per share; return on
shareholder equity; average accounts receivable (calculated by taking the
average of accounts receivable at the end of each month); accounts receivable;
average inventories (calculated by taking the average of inventories at the end
of each month); inventories; return on average total capital employed; return on
net assets employed before interest and taxes; economic value

 

--------------------------------------------------------------------------------

 

added; return on year-end equity; current assets; non-interest bearing current
liabilities; net property, plant and equipment; operating assets; capitalized
research and development; goodwill; accumulated amortization of goodwill;
goodwill impairment; capital; cost of capital; cost of equity; cost of debt; bad
debt reserves; inventory reserves; taxes; or a combination of the foregoing. As
to each Performance Goal, the relevant measurement of performance shall be
computed in accordance with generally accepted accounting principles to the
extent applicable, but, unless otherwise determined by the Administrator, will
exclude the effects of the following:  (i) charges for reorganizing and
restructuring; (ii) discontinued operations; (iii) asset write-downs; (iv) gains
or losses on the disposition of a business; (v) changes in tax or accounting
principles, regulations or laws; (vi) mergers, acquisitions, dispositions or
recapitalizations; (vii) impacts on interest expense, preferred dividends and
share dilution as a result of debt and capital transactions; and (viii)
extraordinary, unusual and/or non-recurring items of income, expense, gain or
loss, that, in case of each of the foregoing, the Company identifies in its
publicly filed periodic or current reports, its audited financial statements,
including notes to the financial statements, or the Management’s Discussion and
Analysis section of the Company’s annual report. With respect to any Award
intended to qualify as performance-based compensation under Code Section 162(m),
such exclusions shall be made only to the extent consistent with Code Section
162(m).  To the extent consistent with Code Section 162(m), the Administrator
may also provide for other adjustments to Performance Goals in the Award
agreement or plan document evidencing any Award.  In addition, the Administrator
may appropriately adjust any evaluation of performance under a Performance Goal
to exclude any of the following events that occurs during a performance period:
(i) litigation, claims, judgments or settlements; (ii) the effects of changes in
other laws or regulations affecting reported results; and (iii) accruals of any
amounts for payment under this Plan or any other compensation arrangements
maintained by the Company; provided that, with respect to any Award intended to
qualify as performance-based compensation under Code Section 162(m), such
adjustment may be made only to the extent consistent with Code Section
162(m).  Where applicable, the Performance Goals may be expressed, without
limitation, in terms of attaining a specified level of the particular criterion
or the attainment of an increase or decrease (expressed as absolute numbers,
averages and/or percentages) in the particular criterion or achievement in
relation to a peer group or other index. The Performance Goals may include a
threshold level of performance below which no payment will be made (or no
vesting will occur), levels of performance at which specified payments will be
paid (or specified vesting will occur), and a maximum level of performance above
which no additional payment will be made (or at which full vesting will
occur).  In addition, in the case of Awards that the Administrator determines at
the date of grant will not be considered “performance-based compensation” under
Code Section 162(m), the Administrator may establish other Performance Goals and
provide for other exclusions or adjustments not listed in this Plan.

(t)“Performance Shares” means the right to receive Shares to the extent
Performance Goals are achieved (or other requirements are met) as described in
Section 8.

(u)“Performance Unit” means the right to receive a cash payment and/or Shares
valued in relation to a unit that has a designated dollar value or the value of
which is equal to the Fair Market Value of one or more Shares, to the extent
Performance Goals are achieved (or other requirements are met) as described in
Section 8.

(v)“Person” has the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, or any group of Persons
acting in concert that would be considered “persons acting as a group” within
the meaning of Treas. Reg. § 1.409A-3(i)(5).

 

--------------------------------------------------------------------------------

 

(w)“Plan” means The Manitowoc Company, Inc. 2013 Omnibus Incentive Plan, as may
be amended from time to time.

(x)“Restricted Stock” means a Share that is subject to a risk of forfeiture or
restrictions on transfer, or both a risk of forfeiture and restrictions on
transfer, as described in Section Section 8.

(y)“Restricted Stock Unit” means the right to receive a cash payment and/or
Shares equal to the Fair Market Value of one Share that is subject to a risk of
forfeiture or restrictions on transfer, or both a risk of forfeiture and
restrictions on transfer, as described in Section 8.

(z) “Retirement” means, except as otherwise determined by the Administrator and
set forth in an Award agreement, (i) with respect to Participants other than
Non-Employee Directors, termination of employment or service with the Company
and its Affiliates on or after the date the Participant has both attained age
sixty (60) and completed five (5) years of service with the Company and its
Affiliates, and (ii) with respect to Participants who are Non-Employee
Directors, the Non-Employee Director’s removal (other than for Cause),
non-election (other than for Cause) or resignation on or after reaching the
mandatory retirement age set forth in the Company’s Corporate Governance
Guidelines.  

(aa)“Section 16 Participants” means Participants who are subject to the
provisions of Section 16 of the Exchange Act.

(bb)“Share” means a share of Stock.

(cc)“Stock” means the Common Stock of the Company.

(dd)“Stock Appreciation Right” or “SAR” means the right to receive cash, and/or
Shares with a Fair Market Value, equal to the appreciation of the Fair Market
Value of a Share during a specified period of time.

(ee)“Subsidiary” means any corporation, limited liability company or other
limited liability entity in an unbroken chain of entities beginning with the
Company if each of the entities (other than the last entities in the chain) owns
the stock or equity interest possessing more than fifty percent (50%) of the
total combined voting power of all classes of stock or other equity interests in
one of the other entities in the chain.

 

--------------------------------------------------------------------------------

 

ADDENDUM TO

 

THE MANITOWOC COMPANY, INC.

 

2013 OMNIBUS INCENTIVE PLAN

 

APPLICABLE TO EMPLOYEES AND MANAGING DIRECTORS WHO ARE TAX

RESIDENTS OF FRANCE

 

The terms and conditions detailed below are to be read in conjunction with The
Manitowoc Company, Inc 2013 Omnibus Incentive Plan (hereinafter the “Plan”).
Defined terms hereinafter are to have the same meaning as that stated in the
Plan.

 

ARTICLE I.SCOPE OF THE ADDENDUM

 

This Addendum only governs the grant of the Options to employees of any direct
or indirect French subsidiaries of The Manitowoc Company, Inc. and its
subsidiaries and affiliates (hereinafter “the Manitowoc Group”) (in accordance
with article L 225-180 of the new “Code de Commerce”), and not the other Awards
provided for in the Plan.

 

Notwithstanding any other provisions of the Plan not referred to in this
Addendum, the following provisions/amendments are applicable to such employees
in respect of the Options. These provisions constitute either exceptions to
provisions of the same nature provided for in the Plan, or additional rules to
these documents, so that the Options qualify as options under French law for
favorable social and tax regime.

 

ARTICLE II.GRANT OF OPTIONS

 

2.1 Granting Period.

 

The authorization given by the shareholders’ meeting of The Manitowoc Company,
Inc. to the Board of Directors and the Compensation and Benefits Committee
(hereinafter the “Committee”) for granting the Options is limited to thirty
eight (38) months as from the date of this shareholders’ meeting.

 

2.2Beneficiaries.

 

Options may be granted under this Addendum to the following beneficiaries
(hereinafter “Employees”):

 

i

Employees, i.e., individuals having an employment contract with the French
company and being at the date of grant of the Options, based in France or abroad
under a temporary secondment and individuals having an employment contract with
a foreign company of the Manitowoc Group as defined by article L 225-180 of the
new “Code de Commerce” and being seconded in France.

i

Managing Directors (i.e., “Dirigeants Sociaux”) of any French company of the
Manitowoc Group as defined by article L 225-180 of the new “Code de Commerce” at
the date of grant.

2.3Type of Options.

 

The Options granted under the Plan modified by this Addendum will only be
purchase Options (i.e., Shares bought back by the Company). No Options may be
granted under this Addendum that are subscription Options (i.e., newly issued
Shares of the Company).

 

Limited stock appreciation right:

No Stock Appreciation Right may be granted after the date of grant of the
related Options. In addition, such Stock Appreciation Right must be mentioned in
the Option grant letter.

 

2.4Date of Grant.

 

Options cannot be granted during the ten (10) stock exchange sessions preceding
and following the publication of the consolidated or annual accounts.

 



 

 

 



--------------------------------------------------------------------------------

 

Options cannot be granted during a period starting at the date at which the
management of the Company is aware of any information that could have a
significant impact on the Company’s Share price and ending ten (10) stock
exchange sessions after this information has been made public.

 

Options cannot be granted within a twenty (20) day period following a
distribution of dividends or a capital increase.

 

2.5Conditions of Grant.

 

Options are definitively offered and cannot be cancelled or modified.

 

No Options can be granted to any Employees holding Shares representing ten
percent (10%) or more of The Manitowoc Company, Inc. share capital at the date
of the grant of the Options.

 

The total number of Options granted to Employees and remaining unexercised
(outstanding Options) shall never cover a number of Shares exceeding one-third
of The Manitowoc Company, Inc. share capital.

 

Should the Company purchase its Shares before granting Options the purchase
Options shall be awarded over the stock within twelve (12) months of their
purchase.

 

The Shares shall be purchased by the issuing Company at least one day before the
Options become exercisable.

 

2.6Option Price.

 

The Option price will be the Fair Market Value of Common Stock at the date of
grant (i.e., the price per share at the close of the previous day’s trading as
reported on the New York Stock Exchange Composite Tape).

 

Nevertheless, unless otherwise specifically approved by the Committee, this
Option price shall not be less than ninety-five percent (95%) of the average
stock exchange price during the twenty (20) days preceding the day when the
Option is granted. In addition, this Option Price shall not be less than
ninety-five percent (95%) of the average purchase price of its own Shares held
by The Manitowoc Company, Inc. to be allocated to the Option holder.

 

ARTICLE III. REGIME OF OPTIONS

 

3.1 Transferability of the Options.

 

Notwithstanding any other provisions of the Plan not referred to in this
Addendum, an Option is only transferable by death of the Employee. In the event
of an Employee’s death, the period during which the legal heirs are entitled to
exercise the Option is six (6) months following the Employee’s death.

 

3.2Adjustments of the Option Price.

 

The Option price shall remain unchanged as from the grant of the Options until
the exercise of the Options. The Option price shall be adjusted only upon the
occurrence of the events specified under French law (article L 225-181 of the
new “Code de Commerce”).

 

No other event may constitute a recognized exception under French regulations
except in case of any modifications as provided from time to time by any new
French regulations or by any governmental decision.

 

3.3Date of Exercise.

 

Twenty-five percent (25%) of Options granted under this Addendum shall be
exercisable after the expiration of a two year period as from the date of grant
and an additional twenty-five percent (25%) of Options shall be exercisable
thereafter on the anniversary of the date of grant, up to one hundred percent
(100%).

 

3.4Payment of the Option Price.

 



 

 

 



--------------------------------------------------------------------------------

 

The payment of the Option price is allowed either in cash or by compensation of
certain, due and payable debts that the Employees hold against the Company.

 

ARTICLE IV. SALE OF SHARES RESULTING FROM THE EXERCISE OF OPTIONS

 

4.1Principles.

 

Under both French Tax and Social Security Codes, the favorable social security
and tax regime applicable to the “acquisition gain” is linked to the sale of the
Shares resulting from the exercise of the Options in a period not less than four
years as from the grant of the Options (Section 163 bis C).

 

An additional holding period of two years between the exercise and the sale of
the Shares must be respected in addition to the initial period of four years in
order for the Beneficiaries to benefit from a more favorable tax regime.

 

Under the new “Code de Commerce,” the sale of the Shares resulting from the
exercise of the Options shall not be forbidden beyond a period of three years
starting from the exercise of the Options (section L 225-177).

 

4.2Application.

 

By virtue of the principles mentioned in Section 4.1 above, and except in the
events provided under section 91 ter of Annex II of the French Tax Code, when
all the conditions provided by this section are fulfilled, the shares shall not
be sold, or otherwise disposed of, before a period of two (2) years for shares
resulting from Options exercised after the expiration of a two-year period as
from the date of grant of the Options.

 

Notwithstanding the above-mentioned provisions the shares may be sold, or
otherwise disposed of, after the expiration of a four-year period as from the
date of grant of the Options.

 

Failing to respect the above-mentioned non transferability period would entail
the invalidity of the sale of the shares for the faulty Employee provided such
provision complies with U. S. laws and is otherwise enforceable.

 

According to Section 91 ter of Annex II of the French Tax Code, the initial four
(4) year period between grant of Options and sale of Shares is not required in
strict limited cases for benefiting from the favorable tax regime:

 

i

in case of the optionee’s disability or death,

i

in case of the optionee’s retirement at the request of the Company provided the
optionee exercised the options at least three (3) months before the termination
of the optionee’s work contract, and still holds the share at the date of the
event.

i

in case of dismissal, provided the optionee exercised the optionee’s options at
least three (3) months before the optionee is notified of the optionee’s
dismissal.

In these cases, the sale of the Shares may occur in connection with the event,
which means, in particular in case of dismissal and retirement, not before the
termination of the contract.

 

Should any modifications of the French legal and/or tax regime arise that would
concern the conditions to qualify for the preferential tax and social security
treatment, the Committee would be entitled to modify accordingly and for this
sole purpose the dates of exercise of the Options as well as the vesting period
applicable to future grants of Options and the holding conditions of the Shares.






 

 

 



--------------------------------------------------------------------------------

 

 



Addendum to the MANITOWOC COMPANY, INC. OMNIBUS INCENTIVE PLAN for Restricted
Stock Units and

Performance Shares Awards made to Participants in France

 

 

 



 

 

 

1.

Purpose

 

This Addendum applies to Restricted Stock Units and/or Performance Shares
granted as of 2016. The plan is restated as follows:

 

1.1

Purpose

 

The Manitowoc Company Inc. 2013 Omnibus Incentive Plan (the “Plan”) was adopted
by the Board of Manitowoc (the “Company”) on February 26, 2013 and approved by
the shareholders of the Company on May 7, 2013 for the benefit of officers,
employees and directors of the Company and its Affiliates, including its French
subsidiary(ies).

 

Section 15 of the Plan authorizes the Board or the Committee to approve
supplements to, or amendments, restatements or alternative version of the Plan.
Therefore, the Board has approved this Addendum which sets out the terms and
conditions governing Qualified Free Shares made under the Manitowoc Company 2013
Omnibus Incentive Plan to eligible Participants, tax residents in France, or
otherwise selected by the Board for participation under this Addendum.

 

This Addendum contains the term of “Qualified Free Shares Awards” which
exclusively refer to the award of Restricted Stock Units and/or Performance
Shares, paid in Shares, granted in accordance with Section 8 of the Plan as
amended and restated in the Addendum. For the avoidance of doubt these rules
have been set in order to comply with the meaning of:

 

 

•

Articles L 225-197-1 to L 225-197-6 of the French Commercial Code for legal
purposes;

 

•

Article 80 quaterdecies of the French General Tax Code for tax purposes;

 

•

Articles L. 242-1 and L.137-13 of the French Social Security Code for social
security purposes.

 

 

Consequently, the terms “Qualified Free Shares”, “Qualified Free Shares Awards”
and “Award” herein shall be construed and interpreted accordingly.

 

The present French Addendum is not applicable to awards paid in cash, and to
awards of and/or Restricted Stock, Performance Units, Stock-Options or Stock
Appreciation Rights. Consequently, dispositions of the Plan applicable to these
are not applicable to Awards made further to the present Addendum. Rules
governing Stock Options are subject to a different Addendum governing Stock
Option awards made to Participants in France.

 

The adoption of this Addendum and corresponding modifications of the Plan comes
within the spirit of section 15. The provisions of the Addendum shall not modify
the number of Restricted Stock Units and/or Performance Shares initially
awarded.

 

The Plan administration and related transfers of shares shall be managed by any
transfer agent and plan administrator duly authorized by the Board.



 

 

 



--------------------------------------------------------------------------------

 

 

For purposes of any Restricted Stock Units and Performance Shares granted under
the Addendum, the terms of the Plan should be deemed implemented by reference to
this Schedule. If no specific provision of this Schedule applies, the terms of
the Award Agreement apply.

 

1.2

Definitions

 

 

(a)

In Section 19 of the Plan, the definition of “Affiliate” is amended as follows:

 

“Affiliate” means the following for the purpose of determining the company in
which Eligible participant may be retained for the award of Restricted Stock
Units or Performance Shares:

 

-

Those companies in which the Company holds, directly or indirectly, at least 10%
(ten) of the voting rights and / or equity;

 

 

-

Those companies which hold, directly or indirectly, at least 10% (ten) of the
voting rights and / or equity in the Company;

 

 

-

Those companies of which at least 50% (fifty) of the equity or voting rights are
held, directly or indirectly, by a company which itself holds at least 50%
(fifty) of the Company.

 

 

(b)

Section 19(t) of the Plan, the definition of “Performance Shares” is completed
as follows:

 

Performance Shares are subject to (i) a risk of forfeiture during the Vesting
Period, as described in Section 8.2 of this Addendum, and (ii) restrictions on
transfer during the Share Sale Restriction Period, as described in Section 8.3
of this Addendum, as determined by the Committee.

 

(c)

Section 19(y) of the Plan, the definition of “Restricted Stock Units ” is
amended as follows:

 

 

“Restricted Stock Units”, means a conditional right to receive Shares that are
subject to (i) a risk of forfeiture during the Vesting Period, as described in
Section 8.2 of this Addendum, and (ii) restrictions on transfer during the Share
Sale Restriction Period, as described in Section 8.3 of this Addendum, as
determined by the Committee.

 

 

2.

Administration

 

 

2.1

Section 2 “Administration” of the Plan is completed as follows:

 

Notwithstanding the above, no modification can be made to this Addendum which is
disadvantageous to the Participants or which is in contradiction to the French
Commercial Code and French Tax Code provisions, unless the modification is the
result of a new law or regulation or any other obligatory disposition or ruling
applied to the Company or any other Affiliated Company, having legal, fiscal or
social implications.

 

The terms of this Addendum shall be interpreted in accordance with the relevant
provisions set forth by French tax and social laws, as well as the regulations
issued by the French tax and social administrations.

 



 

 

 



--------------------------------------------------------------------------------

 

 

3.

Eligibility

 

 

3.1

Section 3 of the Plan « Eligibility » is completed as follows:

 

Notwithstanding the above, Participants who are eligible to be granted Qualified
Free Shares shall consist exclusively of employees with a valid employment
contract (“contrat de travail”) at Grant Date, and/or Corporate Officers with or
without an employment contract, such as listed below, of the Company or of the
French Affiliate(s):

 

 

-

“Président du Conseil d’Administration” (Chairman of the Board);

 

-

“Directeur Général” (Managing Director) ;

 

-

“Directeurs Généraux Délégués“ (Delegated Managing Directors) ;

 

-

Members of the “Directoire” (Executive Directors);

 

-

“Gérant” of a “Société par Actions” (“Manager of a Joint Stock Company”);

 

-

“Président" (if a private individual) d’une Société par Actions Simplifiée”.

 

For the avoidance of doubt, officers and Directors of the Company, or of French
Affiliate(s), are eligible Participants if they have a valid employment contract
with one of these entities, or if they are one of the Corporate Officers listed
above. No Qualified Free Shares can be granted under this Addendum to non-
employee members of the “Conseil d’Administration” (the Board), consultants and
advisors.

 

An Award may not be made to employees and/or Corporate Officers holding more
that 10% of the issued share capital in the Company or who, after having
received Shares under an Award granted hereunder, would hold more than 10% of
the issued share capital in the Company.

 

 

 

4.

Type of Awards; Assistance to Participants

 

The present Addendum does not amend this Section.

 

 

 

5.

Shares Reserved under this Plan

 

 

5.1

Section 5 (a) “Plan Reserve” is completed as follows:

 

Shares of the Company to be delivered under the Plan may be market repurchased
shares (already existing shares) or newly issued shares.

 

For awards granted over already existing shares, corresponding shares shall be
repurchased by the Company at least one day before the applicable Vesting Date.

Shares acquired by the Participant as a result of the vesting of the Award shall
be registered in the name of the Participant or be identifiable. They will be
registered in the Company’s books in an individual account via the transfer
agent.The Participants shall have the voting and dividends rights attached to
the shares as of the date he/she becomes the holder of record of such common
stock.

 

 

 

5.2

Section 5 (d) of the Plan “Participant Limitations” is completed as follows:

 

Notwithstanding the provisions of the Plan, the total number of Shares that may
be granted to the Participants under this Addendum shall not exceed 10% of the
granting Company’s share capital at Grant Date. Outstanding unvested Awards
shall be treated as Shares in order to determine the threshold of 10% of the
granting Company’s share capital while unvested Qualified Stock Options shall
not.

 



 

 

 



--------------------------------------------------------------------------------

 

 

 

6.

Options

 

Section 6 of the Plan does not apply to Awards made under this Addendum.

 

 

7.

Stock Appreciations Rights

 

Section 7 of the Plan does not apply to Awards made under this Addendum.

 

 

8.

Performance and Stock Awards

 

 

8.1

Section 8 (a) of the Plan is amended as follows:

 

Qualified Free Shares Awards, to be granted under the present Addendum, shall
exclusively be settled in Shares.

 

Notwithstanding any provisions to the contrary, the Participant to whom is
granted a Qualified Free Share Award shall have no shareholder rights, including
the right to vote or to receive dividends, until the Qualified Frees Share Award
is duly vested and the legal ownership of shares is transferred to the
Participant.

 

Once transferred, the Shares are subject to a Share Sale Restriction (please
refer to Section 8.3 of the Addendum).

 

Restricted Stock Units and Performance Shares may be granted to eligible
Participants, listed in Section 3 of the Addendum, selected by the Committee.

 

 

 

8.2

A new Section 8 (d) “Vesting Period” is added to the Plan rules:

 

Notwithstanding any other provision of the Plan to the contrary, the Participant
shall only be entitled to receive payment of the Restricted Stock Units and/or
Performance Shares, once vested, upon Vesting Date, which shall occur either on
the second (2nd) anniversary of the Grant Date (the “Vesting Period”) for
Restricted Stock Units and/or Performance Shares award requiring the achievement
of Performance Goals, or on the third (3rd) anniversary of the Grant Date (the
“Vesting Period”) if the Restricted Stock Units does not require the achievement
of Performance Goals.

The Committee reserves the right to modify the Vesting Period in accordance with
and to conform with, any amendments to the French Tax Code and/or provisions of
the French Commercial Code governing Qualifying Free Share Awards.

 

While different vesting schedule might be defined in the Award Agreement none of
these schedules may have the effect to enable vesting prior vesting completion
of the second anniversary of Award Date.

 

By exception, in case of Participant’s death, the personal representative
determined in accordance with the laws of descent and distribution shall be
entitled to request the acquisition of the unvested Restricted Stock Units
and/or Performance Shares within (6) months following this event.

 

The Board of Directors has also revolved in his capacity of authorizing these
awards that no specific rules would apply for Disability corresponding to the
(second) 2nd or (third) 3rd categories of Article L.341- 4 of the French Social
Security Code1.



 

 

 



--------------------------------------------------------------------------------

 

Therefore, in case of disability, the Section 13 of the Plan shall prevail.

 

 

 

8.3

A new Section 8 (e) “Share Sale Restriction imposed on Shares transferred to
Participants” is added to the Plan rules:

 

 

As of the Vesting Date, Shares acquired pursuant to the Award may be subject to
a minimum of two (2) years share sale restriction commencing from the Vesting
Date (the “Share Sale Restriction Period”), during which the Shares may not be
sold other than in the circumstances set out at paragraphs (ii) and

 

(iii)

below. If applicable, the Share Sale Restriction will be indicated on the Award
agreement.

 

If the Participant leaves the employment of the Company, or any Affiliate(s), at
any time after the Vesting Date, the Shares acquired shall not be freely
transferable before the expiration of the Share Sale Restriction Period (if
applicable).

 

(i)

In addition to the above Share Sale Restriction Period and notwithstanding any
provision of the Plan to the contrary, the Shares shall not be sold during the
following periods:

 

 

Notwithstanding any provision of the Plan to the contrary, the Shares shall not
be sold during the following periods:

 

 

•

Within ten (10) trading days preceding and three (3) following the publication
of the annual consolidated accounts, if applicable, or the annual accounts of
the Company; and

 

 

 

•

Within a period beginning with the date at which the Company’s officers become
aware of any information, which, were it to be public knowledge, could have a
significant impact on the Company’s Share price and ending ten (10) trading days
after the information becomes public knowledge.

 

 

 

•

Any other period resulting from any rule which prevent insider trading provided
for by the Security and Exchange Commission (SEC) notably blackout periods, or
the “Autorité des Marchés Financiers” (AMF), or any relevant securities law.

 

 

 

(ii)

In case of Participant’s death

 

Notwithstanding any provision of the Plan and the present Addendum to the
contrary, in the event of the Participant’s death, the heirs shall not be
subject to the Share Sale Restriction Period, the shares being transferable upon
the Participant’s death.

 

 

(iii)

In case of Participant’s Disability of second (2nd) or third (3rd) category

 

By exception, if the Participant ceases his employment within the Company or any
Affiliate(s) due to his Disability corresponding to the (second) 2nd or (third)
3rd categories of Article L.341-4 of the French Social Security Code2, the Share
Sale Restriction Period as defined in the herein Section shall be accelerated
and deemed to have lapsed. The Participant shall dispose immediately of the
Shares. Such dispositions shall not constitute a disqualified provision.

For the avoidance of doubt, in any other case of disability, the Section 13 of
the Plan shall prevail.

 

 

8.4

A new Section 8 (f) “Restrictions for Corporate Officers” is added to the Plan
rules:

 

Upon Grant Date, the Committee may either decide that Corporate Officers shall
not sell Shares acquired through a Qualified Free Share Award prior to their
removal from office (“révocation en qualité de mandataire social”) or determine
the number of Shares which have to be held by Corporate Officers until their
removal from office (“révocation en qualité de



 

 

 



--------------------------------------------------------------------------------

 

mandataire social”). The renewal of mandate does not constitute a “removal from
office”. A removal from office must be valid pursuant to French laws and
regulation.

 

These restrictions are not applicable to Officers of any French Corporate
Affiliates. In the reverse, these restrictions are applicable to the corporate
officers of the issuing parent Company.

 

 

8.5

A new Section 8 (g) “Lack of consideration” is added to the Plan rules:

 

The Restricted Stock Units and Performance Shares granted under the Addendum are
made at no cost for the Participant. No purchase price shall be determined by
the Committee on the date such Award is made.

 

 

9.

Annual Incentive Awards

 

Section 9 of the Plan does not apply to Awards made under this Addendum.

 

 

10.

Long-Term Incentive Awards

 

Section 10 of the Plan does not apply to Awards made under this Addendum.

 

 

11.

Dividends Equivalents Units

 

Section 11 of the Plan does not apply to Awards made under this Addendum.

 

 

12.

Other Stock-Based Awards

 

Section 12 of the Plan does not apply to Awards made under this Addendum.

 

 

13.

Effect of Termination on Awards

 

 

13.1

Section 13 (b) of the Plan “Death, Disability or Retirement of Participant” is
completed as follows:

 

 

In case of death or disability of the Participant, all unvested Restricted Stock
Units and/or Performance Shares vests immediately.

 

 

•

Death: his/her heirs may request, within a period of time not exceeding six (6)
months from the date of death, the ownership of the unvested Qualified Free
Shares. The Qualified Free Share Award is deemed to vest upon the ownership
request date.

 






 

 

 



--------------------------------------------------------------------------------

 

 

 

 

14.

Restrictions on Transfer, Encumbrance and Disposition

 

 

14.1

Section 14 of the Plan “Restrictions on Transfer, Encumbrance and Disposition”
is amended as follows:

 

 

The Qualified Free Shares Awards granted under the Plan shall not be
transferable during the Participant’s lifetime except in case of Participant’s
death. In case of Participant’s death, the Qualified Free Shares Awards may be
transferred and acquired by Participant’s legal heirs in accordance with
provisions of Section 8 of the Addendum.

 

 

 

15.

Termination and Amendment of Plan, Amendment, Modification or Cancellation of
Awards

 

 

The present Addendum does not amend this Section.

 

 

16.

Taxes

 

 

16.1

Section 10 of the Plan “Taxes” is amended as follows:

 

Notwithstanding any provision to the contrary, in particular in Section 5 (b) of
the Plan, no Shares may be used prior to the lapse of the Share Sale Restriction
to satisfy any social security or tax withholding due for Awards granted further
to the present Addendum.

 

The Company or its Affiliates shall have the right to require payment from a
Participant to cover any applicable withholding or other employment taxes due
with respect to Awards granted hereunder or shall have the right to deduct any
applicable withholding or other employment taxes due from other compensation
income paid to the Participant.

 

The employer is responsible for withholding employees’ social security charges
in the event that they are due. However, the Participants remain responsible for
bearing them.

 

17.

Adjustment Provisions; Change of Control

 

 

17.1

Section 17 (a) of the Plan “Adjustments of Shares” is completed as follows:

 

Upon deciding to proceed to such adjustment, the Committee shall take all the
necessary steps to determine the impact of such adjustment on the income tax and
social security treatment of Awards made to French Participants and whenever
possible, to maintain the tax neutrality of the operation on the treatment of
the Award. The Committee shall accordingly inform the Participant concerned.

 

 

17.2

Section 17 (c) of the Plan is completed as follows:

 

Upon occurrence of a Change of Control, the disposition of the Plan rules shall
apply to French participants. The Committee, upon discretionary decision, may
authorize the acceleration of the Vesting Date (referred to at Section 8.2 of
this Addendum) and/or the cancellation of the Share Sale Restriction (referred
to at Section 8.3 of this Addendum).

 

When however, a tax favorable treatment may be available further to French
legislation (article 80 bis of the French Tax Code) the Committee, upon
discretionary decision, may give the choice to French Participants, but has no
obligation to.

 

When the Company decides to exchange shares with no cash consideration, pursuant
to applicable French legal and tax rules and notably, article L.225-197-1 § III
of the French Commercial Code (as amended), then the dispositions of the Plan as
well as the periods



 

 

 



--------------------------------------------------------------------------------

 

of Vesting and Share Sale Restriction if applicable will remain applicable to
shares or rights received in exchange.

 

 

 

18.

Miscellaneous

 

 

18.1

Section 18 (a) of the Plan “Other Terms and Conditions” is completed as follows:

 

Notwithstanding the above, the Participant shall not be entitled to any dividend
attached to Shares by reference to a record date preceding the Vesting Date, or
accumulated between the Grant Date and the Vesting Date.






 

 

 



--------------------------------------------------------------------------------

 

 



Addendum to the MANITOWOC COMPANY, INC. OMNIBUS INCENTIVE PLAN for Restricted
Stock Units and

Performance Shares Awards made to Participants in France

 

 

 



 

 

 

19.

Purpose

 

This Addendum applies to Restricted Stock Units and/or Performance Shares
granted as of 2016. The plan is restated as follows:

 

19.1

Purpose

 

The Manitowoc Company Inc. 2013 Omnibus Incentive Plan (the “Plan”) was adopted
by the Board of Manitowoc (the “Company”) on February 26, 2013 and approved by
the shareholders of the Company on May 7, 2013 for the benefit of officers,
employees and directors of the Company and its Affiliates, including its French
subsidiary(ies).

 

Section 15 of the Plan authorizes the Board or the Committee to approve
supplements to, or amendments, restatements or alternative version of the Plan.
Therefore, the Board has approved this Addendum which sets out the terms and
conditions governing Qualified Free Shares made under the Manitowoc Company 2013
Omnibus Incentive Plan to eligible Participants, tax residents in France, or
otherwise selected by the Board for participation under this Addendum.

 

This Addendum contains the term of “Qualified Free Shares Awards” which
exclusively refer to the award of Restricted Stock Units and/or Performance
Shares, paid in Shares, granted in accordance with Section 8 of the Plan as
amended and restated in the Addendum. For the avoidance of doubt these rules
have been set in order to comply with the meaning of:

 

 

•

Articles L 225-197-1 to L 225-197-6 of the French Commercial Code for legal
purposes;

 

•

Article 80 quaterdecies of the French General Tax Code for tax purposes;

 

•

Articles L. 242-1 and L.137-13 of the French Social Security Code for social
security purposes.

 

 

Consequently, the terms “Qualified Free Shares”, “Qualified Free Shares Awards”
and “Award” herein shall be construed and interpreted accordingly.

 

The present French Addendum is not applicable to awards paid in cash, and to
awards of and/or Restricted Stock, Performance Units, Stock-Options or Stock
Appreciation Rights. Consequently, dispositions of the Plan applicable to these
are not applicable to Awards made further to the present Addendum. Rules
governing Stock Options are subject to a different Addendum governing Stock
Option awards made to Participants in France.

 

The adoption of this Addendum and corresponding modifications of the Plan comes
within the spirit of section 15. The provisions of the Addendum shall not modify
the number of Restricted Stock Units and/or Performance Shares initially
awarded.

 

The Plan administration and related transfers of shares shall be managed by any
transfer agent and plan administrator duly authorized by the Board.



 

 

 



--------------------------------------------------------------------------------

 

 

For purposes of any Restricted Stock Units and Performance Shares granted under
the Addendum, the terms of the Plan should be deemed implemented by reference to
this Schedule. If no specific provision of this Schedule applies, the terms of
the Award Agreement apply.

 

19.2

Definitions

 

 

(d)

In Section 19 of the Plan, the definition of “Affiliate” is amended as follows:

 

“Affiliate” means the following for the purpose of determining the company in
which Eligible participant may be retained for the award of Restricted Stock
Units or Performance Shares:

 

-

Those companies in which the Company holds, directly or indirectly, at least 10%
(ten) of the voting rights and / or equity;

 

 

-

Those companies which hold, directly or indirectly, at least 10% (ten) of the
voting rights and / or equity in the Company;

 

 

-

Those companies of which at least 50% (fifty) of the equity or voting rights are
held, directly or indirectly, by a company which itself holds at least 50%
(fifty) of the Company.

 

 

 

(e)

Section 19(t) of the Plan, the definition of “Performance Shares” is completed
as follows:

 

Performance Shares are subject to (i) a risk of forfeiture during the Vesting
Period, as described in Section 8.2 of this Addendum, and (ii) restrictions on
transfer during the Share Sale Restriction Period, as described in Section 8.3
of this Addendum, as determined by the Committee.

 

 

(f)

Section 19(y) of the Plan, the definition of “Restricted Stock Units ” is
amended as follows:

 

 

“Restricted Stock Units”, means a conditional right to receive Shares that are
subject to (i) a risk of forfeiture during the Vesting Period, as described in
Section 8.2 of this Addendum, and (ii) restrictions on transfer during the Share
Sale Restriction Period, as described in Section 8.3 of this Addendum, as
determined by the Committee.

 

 

20.

Administration

 

 

20.1

Section 2 “Administration” of the Plan is completed as follows:

 

Notwithstanding the above, no modification can be made to this Addendum which is
disadvantageous to the Participants or which is in contradiction to the French
Commercial Code and French Tax Code provisions, unless the modification is the
result of a new law or regulation or any other obligatory disposition or ruling
applied to the Company or any other Affiliated Company, having legal, fiscal or
social implications.

The terms of this Addendum shall be interpreted in accordance with the relevant
provisions set forth by French tax and social laws, as well as the regulations
issued by the French tax and social administrations.

 



 

 

 



--------------------------------------------------------------------------------

 

 

21.

Eligibility

 

 

21.1

Section 3 of the Plan « Eligibility » is completed as follows:

 

Notwithstanding the above, Participants who are eligible to be granted Qualified
Free Shares shall consist exclusively of employees with a valid employment
contract (“contrat de travail”) at Grant Date, and/or Corporate Officers with or
without an employment contract, such as listed below, of the Company or of the
French Affiliate(s):

 

 

-

“Président du Conseil d’Administration” (Chairman of the Board);

 

-

“Directeur Général” (Managing Director) ;

 

-

“Directeurs Généraux Délégués“ (Delegated Managing Directors) ;

 

-

Members of the “Directoire” (Executive Directors);

 

-

“Gérant” of a “Société par Actions” (“Manager of a Joint Stock Company”);

 

-

“Président" (if a private individual) d’une Société par Actions Simplifiée”.

 

For the avoidance of doubt, officers and Directors of the Company, or of French
Affiliate(s), are eligible Participants if they have a valid employment contract
with one of these entities, or if they are one of the Corporate Officers listed
above. No Qualified Free Shares can be granted under this Addendum to non-
employee members of the “Conseil d’Administration” (the Board), consultants and
advisors.

 

An Award may not be made to employees and/or Corporate Officers holding more
that 10% of the issued share capital in the Company or who, after having
received Shares under an Award granted hereunder, would hold more than 10% of
the issued share capital in the Company.

 

 

 

22.

Type of Awards; Assistance to Participants

 

The present Addendum does not amend this Section.

 

 

 

23.

Shares Reserved under this Plan

 

 

23.1

Section 5 (a) “Plan Reserve” is completed as follows:

 

Shares of the Company to be delivered under the Plan may be market repurchased
shares (already existing shares) or newly issued shares.

For awards granted over already existing shares, corresponding shares shall be
repurchased by the Company at least one day before the applicable Vesting Date.

Shares acquired by the Participant as a result of the vesting of the Award shall
be registered in the name of the Participant or be identifiable. They will be
registered in the Company’s books in an individual account via the transfer
agent.The Participants shall have the voting and dividends rights attached to
the shares as of the date he/she becomes the holder of record of such common
stock.

 

 

 

23.2

Section 5 (d) of the Plan “Participant Limitations” is completed as follows:

 

 

--------------------------------------------------------------------------------

 

Notwithstanding the provisions of the Plan, the total number of Shares that may
be granted to the Participants under this Addendum shall not exceed 10% of the
granting Company’s share capital at Grant Date. Outstanding unvested Awards
shall be treated as Shares in order to determine the threshold of 10% of the
granting Company’s share capital while unvested Qualified Stock Options shall
not.

 

 

 

24.

Options

 

Section 6 of the Plan does not apply to Awards made under this Addendum.

 

25.

Stock Appreciations Rights

 

Section 7 of the Plan does not apply to Awards made under this Addendum.

 

 

26.

Performance and Stock Awards

 

 

26.1

Section 8 (a) of the Plan is amended as follows:

 

Qualified Free Shares Awards, to be granted under the present Addendum, shall
exclusively be settled in Shares.

 

Notwithstanding any provisions to the contrary, the Participant to whom is
granted a Qualified Free Share Award shall have no shareholder rights, including
the right to vote or to receive dividends, until the Qualified Frees Share Award
is duly vested and the legal ownership of shares is transferred to the
Participant.

 

Once transferred, the Shares are subject to a Share Sale Restriction (please
refer to Section 8.3 of the Addendum).

 

Restricted Stock Units and Performance Shares may be granted to eligible
Participants, listed in Section 3 of the Addendum, selected by the Committee.

 

 

 

26.2

A new Section 8 (d) “Vesting Period” is added to the Plan rules:

 

Notwithstanding any other provision of the Plan to the contrary, the Participant
shall only be entitled to receive payment of the Restricted Stock Units and/or
Performance Shares, once vested, upon Vesting Date, which shall occur either on
the second (2nd) anniversary of the Grant Date (the “Vesting Period”) for
Restricted Stock Units and/or Performance Shares award requiring the achievement
of Performance Goals, or on the third (3rd) anniversary of the Grant Date (the
“Vesting Period”) if the Restricted Stock Units does not require the achievement
of Performance Goals.

The Committee reserves the right to modify the Vesting Period in accordance with
and to conform with, any amendments to the French Tax Code and/or provisions of
the French Commercial Code governing Qualifying Free Share Awards.

 



2/7

 

 



--------------------------------------------------------------------------------

 

While different vesting schedule might be defined in the Award Agreement none of
these schedules may have the effect to enable vesting prior vesting completion
of the second anniversary of Award Date.

 

By exception, in case of Participant’s death, the personal representative
determined in accordance with the laws of descent and distribution shall be
entitled to request the acquisition of the unvested Restricted Stock Units
and/or Performance Shares within (6) months following this event.

 

The Board of Directors has also revolved in his capacity of authorizing these
awards that no specific rules would apply for Disability corresponding to the
(second) 2nd or (third) 3rd categories of Article L.341- 4 of the French Social
Security Code1.

Therefore, in case of disability, the Section 13 of the Plan shall prevail.

 

26.3

A new Section 8 (e) “Share Sale Restriction imposed on Shares transferred to
Participants” is added to the Plan rules:

 

 

As of the Vesting Date, Shares acquired pursuant to the Award may be subject to
a minimum of two (2) years share sale restriction commencing from the Vesting
Date (the “Share Sale Restriction Period”), during which the Shares may not be
sold other than in the circumstances set out at paragraphs (ii) and

 

(iv)

below. If applicable, the Share Sale Restriction will be indicated on the Award
agreement.

 

If the Participant leaves the employment of the Company, or any Affiliate(s), at
any time after the Vesting Date, the Shares acquired shall not be freely
transferable before the expiration of the Share Sale Restriction Period (if
applicable).

 

(i)

In addition to the above Share Sale Restriction Period and notwithstanding any
provision of the Plan to the contrary, the Shares shall not be sold during the
following periods:

 

 

Notwithstanding any provision of the Plan to the contrary, the Shares shall not
be sold during the following periods:

 

 

•

Within ten (10) trading days preceding and three (3) following the publication
of the annual consolidated accounts, if applicable, or the annual accounts of
the Company; and

 

 

 

•

Within a period beginning with the date at which the Company’s officers become
aware of any information, which, were it to be public knowledge, could have a
significant impact on the Company’s Share price and ending ten (10) trading days
after the information becomes public knowledge.

 

 

 

•

Any other period resulting from any rule which prevent insider trading provided
for by the Security and Exchange Commission (SEC) notably blackout periods, or
the “Autorité des Marchés Financiers” (AMF), or any relevant securities law.

 

 

 

(ii)

In case of Participant’s death

 

Notwithstanding any provision of the Plan and the present Addendum to the
contrary, in the event of the Participant’s death, the heirs shall not be
subject to the Share Sale Restriction Period, the shares being transferable upon
the Participant’s death.



3/7

 

 



--------------------------------------------------------------------------------

 

 

 

(iii)

In case of Participant’s Disability of second (2nd) or third (3rd) category

 

By exception, if the Participant ceases his employment within the Company or any
Affiliate(s) due to his Disability corresponding to the (second) 2nd or (third)
3rd categories of Article L.341-4 of the French Social Security Code2, the Share
Sale Restriction Period as defined in the herein Section shall be accelerated
and deemed to have lapsed. The Participant shall dispose immediately of the
Shares. Such dispositions shall not constitute a disqualified provision.

For the avoidance of doubt, in any other case of disability, the Section 13 of
the Plan shall prevail.

 

26.4

A new Section 8 (f) “Restrictions for Corporate Officers” is added to the Plan
rules:

 

Upon Grant Date, the Committee may either decide that Corporate Officers shall
not sell Shares acquired through a Qualified Free Share Award prior to their
removal from office (“révocation en qualité de mandataire social”) or determine
the number of Shares which have to be held by Corporate Officers until their
removal from office (“révocation en qualité de mandataire social”). The renewal
of mandate does not constitute a “removal from office”. A removal from office
must be valid pursuant to French laws and regulation.

These restrictions are not applicable to Officers of any French Corporate
Affiliates. In the reverse, these restrictions are applicable to the corporate
officers of the issuing parent Company.

 

26.5

A new Section 8 (g) “Lack of consideration” is added to the Plan rules:

 

The Restricted Stock Units and Performance Shares granted under the Addendum are
made at no cost for the Participant. No purchase price shall be determined by
the Committee on the date such Award is made.

 

 

27.

Annual Incentive Awards

 

Section 9 of the Plan does not apply to Awards made under this Addendum.

 

28.

Long-Term Incentive Awards

 

Section 10 of the Plan does not apply to Awards made under this Addendum.

 

29.

Dividends Equivalents Units

 

Section 11 of the Plan does not apply to Awards made under this Addendum.

 

30.

Other Stock-Based Awards

 

Section 12 of the Plan does not apply to Awards made under this Addendum.

 

31.

Effect of Termination on Awards

 

 

31.1

Section 13 (b) of the Plan “Death, Disability or Retirement of Participant” is
completed as follows:

 

 

In case of death or disability of the Participant, all unvested Restricted Stock
Units and/or Performance Shares vests immediately.



4/7

 

 



--------------------------------------------------------------------------------

 

 

 

•

Death: his/her heirs may request, within a period of time not exceeding six (6)
months from the date of death, the ownership of the unvested Qualified Free
Shares. The Qualified Free Share Award is deemed to vest upon the ownership
request date.

 

 

 

 

32.

Restrictions on Transfer, Encumbrance and Disposition

 

 

32.1

Section 14 of the Plan “Restrictions on Transfer, Encumbrance and Disposition”
is amended as follows:

 

 

The Qualified Free Shares Awards granted under the Plan shall not be
transferable during  the Participant’s lifetime except in case of Participant’s
death. In case of Participant’s death, the Qualified Free Shares Awards may be
transferred and acquired by Participant’s legal heirs in accordance with
provisions of Section 8 of the Addendum.

 

 

 

33.

Termination and  Amendment  of  Plan,  Amendment,
Modification  or  Cancellation  of Awards

 

 

The present Addendum does not amend this Section.

 

 

34.

Taxes

 

 

34.1

Section 10 of the Plan “Taxes” is amended as follows:

 

Notwithstanding any provision to the contrary, in particular in Section 5 (b) of
the Plan, no Shares may be used prior to the lapse of the Share Sale Restriction
to satisfy any social security or tax withholding due for Awards granted further
to the present Addendum.

The Company or its Affiliates shall have the right to require payment from a
Participant to cover any applicable withholding or other employment taxes due
with respect to Awards granted hereunder or shall have the right to deduct any
applicable withholding or other employment taxes due from other compensation
income paid to the Participant.

The employer is responsible for withholding employees’ social security charges
in the event that they are due. However, the Participants remain responsible for
bearing them.

 

35.

Adjustment Provisions; Change of Control

 

 

35.1

Section 17 (a) of the Plan “Adjustments of Shares” is completed as follows:

 

Upon deciding to proceed to such adjustment, the Committee shall take all the
necessary steps to determine the impact of such adjustment on the income tax and
social security treatment of Awards made to French Participants and whenever
possible, to maintain the tax neutrality of the operation on the treatment of
the Award. The Committee shall accordingly inform the Participant concerned.

 

 

35.2

Section 17 (c) of the Plan is completed as follows:

 

Upon occurrence of a Change of Control, the disposition of the Plan rules shall
apply to French participants. The Committee, upon discretionary decision, may
authorize the acceleration of the Vesting Date (referred to at Section 8.2 of
this Addendum) and/or the cancellation of the Share Sale Restriction (referred
to at Section 8.3 of this Addendum).



5/7

 

 



--------------------------------------------------------------------------------

 

 

When however, a tax favorable treatment may be available further to French
legislation (article 80 bis of the French Tax Code) the Committee, upon
discretionary decision, may give the choice to French Participants, but has no
obligation to.

 

When the Company decides to exchange shares with no cash consideration, pursuant
to applicable French legal and tax rules and notably, article L.225-197-1 § III
of the French Commercial Code (as amended), then the dispositions of the Plan as
well as the periods of Vesting and Share Sale Restriction if applicable will
remain applicable to shares or rights received in exchange.

 

 

 

36.

Miscellaneous

 

 

36.1

Section 18 (a) of the Plan “Other Terms and Conditions” is completed as follows:

 

Notwithstanding the above, the Participant shall not be entitled to any dividend
attached to Shares by reference to a record date preceding the Vesting Date, or
accumulated between the Grant Date and the Vesting Date.



6/7

 

 

